Exhibit 10.1

 

EXECUTION COPY

 

 

TERM LOAN AGREEMENT

 

dated as of March 31, 2014

 

among

 

AVALONBAY COMMUNITIES, INC.,
as Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent and a Bank,

 

and

 

THE OTHER LENDERS SIGNATORY HERETO,
each as a Bank

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS; ETC.

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Terms

19

Section 1.03

Computation of Time Periods

19

Section 1.04

Rules of Construction

19

 

 

 

ARTICLE II THE LOANS

20

 

 

 

Section 2.01

Loans; Purpose

20

Section 2.02

[Reserved]

20

Section 2.03

[Reserved]

21

Section 2.04

Procedures for Advances

21

Section 2.05

Interest Periods; Renewals

21

Section 2.06

Interest

21

Section 2.07

Fees

22

Section 2.08

Notes

22

Section 2.09

Prepayments

22

Section 2.10

[Reserved]

23

Section 2.11

Method of Payment

23

Section 2.12

Elections, Conversions or Continuation of Loans

23

Section 2.13

Minimum Amounts

23

Section 2.14

Certain Notices Regarding Elections, Conversions and Continuations of Loans

23

Section 2.15

Late Payment Premium

24

Section 2.16

[Reserved]

24

Section 2.17

[Reserved]

24

Section 2.18

Funds Transfer Disbursements

24

Section 2.19

Incremental Term Loans

24

Section 2.20

Defaulting Lenders

26

 

 

 

ARTICLE III YIELD PROTECTION; ILLEGALITY, ETC.

27

 

 

 

Section 3.01

Additional Costs

27

Section 3.02

Limitation on Types of Loans

28

Section 3.03

Illegality

29

Section 3.04

Treatment of Affected Loans

29

Section 3.05

Certain Compensation

29

Section 3.06

Capital or Liquidity Adequacy

30

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 3.07

Substitution of Banks

30

Section 3.08

Applicability

31

Section 3.09

Time for Notices

32

Section 3.10

Taxes

32

 

 

ARTICLE IV CONDITIONS PRECEDENT

36

 

 

Section 4.01

Conditions Precedent to the Initial Advance

36

Section 4.02

Conditions Precedent to Each Advance

38

Section 4.03

Deemed Representations

38

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

38

 

 

 

Section 5.01

Due Organization

38

Section 5.02

Power and Authority; No Conflicts; Compliance With Laws

38

Section 5.03

Legally Enforceable Agreements

39

Section 5.04

Litigation

39

Section 5.05

Good Title to Properties

39

Section 5.06

Taxes

39

Section 5.07

ERISA

39

Section 5.08

No Default on Outstanding Judgments or Orders, Etc.

40

Section 5.09

No Defaults on Other Agreements

40

Section 5.10

Government Regulation

40

Section 5.11

Environmental Protection

40

Section 5.12

Solvency

41

Section 5.13

Financial Statements

41

Section 5.14

Valid Existence of Affiliates

41

Section 5.15

Insurance

41

Section 5.16

Accuracy of Information; Full Disclosure

41

Section 5.17

OFAC

41

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

42

 

 

 

Section 6.01

Maintenance of Existence

42

Section 6.02

Maintenance of Records

42

Section 6.03

Maintenance of Insurance

42

Section 6.04

Compliance with Laws; Payment of Taxes

42

Section 6.05

Right of Inspection

42

Section 6.06

Compliance With Environmental Laws

43

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 6.07

Maintenance of Properties

43

Section 6.08

Payment of Costs

43

Section 6.09

Reporting and Miscellaneous Document Requirements

43

Section 6.10

Principal Prepayments as a Result of Reduction in Total Term Loan Commitment

46

 

 

 

ARTICLE VII NEGATIVE COVENANTS

46

 

 

 

Section 7.01

Mergers, Etc.

46

Section 7.02

Investments

46

Section 7.03

Sale of Assets

46

Section 7.04

Distributions

46

 

 

 

ARTICLE VIII FINANCIAL COVENANTS

47

 

 

 

Section 8.01

Relationship of Total Outstanding Indebtedness to Capitalization Value

47

Section 8.02

Relationship of Combined EBITDA to Combined Debt Service

47

Section 8.03

Ratio of Unsecured Indebtedness to Unencumbered Asset Value

47

Section 8.04

Relationship of Secured Indebtedness to Capitalization Value

47

 

 

 

ARTICLE IX EVENTS OF DEFAULT

47

 

 

 

Section 9.01

Events of Default

47

Section 9.02

Remedies

50

Section 9.03

Allocation of Proceeds

51

 

 

 

ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

52

 

 

 

Section 10.01

Appointment, Powers and Immunities of Administrative Agent

52

Section 10.02

Reliance by Administrative Agent

53

Section 10.03

Defaults

53

Section 10.04

Rights of Administrative Agent as a Bank

54

Section 10.05

Indemnification of Administrative Agent

54

Section 10.06

Non-Reliance on Administrative Agent and Other Banks

54

Section 10.07

Failure of Administrative Agent to Act

55

Section 10.08

Resignation of Administrative Agent

55

Section 10.09

Amendments Concerning Agency Function

56

Section 10.10

Liability of Administrative Agent

56

Section 10.11

Transfer of Agency Function

56

Section 10.12

Non-Receipt of Funds by Administrative Agent

56

Section 10.13

[Reserved]

57

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 10.14

[Reserved]

57

Section 10.15

Pro Rata Treatment

57

Section 10.16

Sharing of Payments Among Banks

57

Section 10.17

Possession of Documents

58

Section 10.18

No Other Duties, Etc.

58

Section 10.19

Administrative Agent May File Proofs of Claim

58

 

 

 

ARTICLE XI NATURE OF OBLIGATIONS

59

 

 

 

Section 11.01

Absolute and Unconditional Obligations

59

Section 11.02

Non-Recourse to Borrower’s Principals

59

 

 

 

ARTICLE XII MISCELLANEOUS

60

 

 

 

Section 12.01

Binding Effect of Request for Advance

60

Section 12.02

Amendments and Waivers

60

Section 12.03

Usury

61

Section 12.04

Expenses; Indemnification

61

Section 12.05

Assignment; Participation

62

Section 12.06

Documentation Satisfactory

66

Section 12.07

Notices

66

Section 12.08

Setoff

67

Section 12.09

Table of Contents; Headings

68

Section 12.10

Severability

68

Section 12.11

Counterparts

68

Section 12.12

Integration

68

Section 12.13

Governing Law

68

Section 12.14

Waivers

68

Section 12.15

Jurisdiction; Immunities

69

Section 12.16

[Reserved]

69

Section 12.17

[Reserved]

69

Section 12.18

USA Patriot Act

70

Section 12.19

[Reserved]

70

Section 12.20

Treatment of Certain Information; Confidentiality

70

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

-

Disbursement Instruction Agreement

 

 

 

EXHIBIT B

-

Note

 

 

 

EXHIBIT B-1

-

[Reserved]

 

 

 

EXHIBIT B-2

-

[Reserved]

 

 

 

EXHIBIT C

-

Information Regarding Material Affiliates

 

 

 

EXHIBIT D

-

Solvency Certificate

 

 

 

EXHIBIT E

-

Assignment and Acceptance

 

 

 

EXHIBIT F

-

[Reserved]

 

 

 

EXHIBIT G-1

-

[Reserved]

 

 

 

EXHIBIT G-2

-

[Reserved]

 

 

 

EXHIBIT G-3

-

[Reserved]

 

 

 

EXHIBIT G-4

-

[Reserved]

 

 

 

EXHIBIT H

-

Acceptance Letter

 

 

 

EXHIBIT I

-

Form of Guaranty

 

 

 

EXHIBIT J-1

-

Form of U.S. Tax Compliance Certificate

 

 

 

EXHIBIT J-2

-

Form of U.S. Tax Compliance Certificate

 

 

 

EXHIBIT J-3

-

Form of U.S. Tax Compliance Certificate

 

 

 

EXHIBIT J-4

-

Form of U.S. Tax Compliance Certificate

 

 

 

SCHEDULE

 

 

 

SCHEDULE 1

 

Term A-1 Loan Commitments

 

 

 

SCHEDULE 2

 

Term A-2 Loan Commitments

 

--------------------------------------------------------------------------------


 

Term Loan AGREEMENT dated as of March 31, 2014 (this “Agreement”) among
AVALONBAY COMMUNITIES, INC., a corporation organized and existing under the laws
of the State of Maryland (“Borrower”); WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the Banks (in such capacity, together with its
successors in such capacity, “Administrative Agent”); and PNC BANK, NATIONAL
ASSOCIATION (“PNC”) and the other lenders signatory hereto, as Banks (PNC, the
other lenders signatory hereto, such other lenders who from time to time become
Banks pursuant to Section 2.19, 3.07 or 12.05, each a “Bank” and collectively,
the “Banks”).

 

Accordingly, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, Administrative Agent
and each of the Banks agree as follows:

 

ARTICLE I

 

DEFINITIONS; ETC.

 

Section 1.01                            Definitions.  As used in this Agreement
the following terms have the following meanings:

 

“Acceptance Letter” has the meaning specified in Section 2.19.

 

“Acquisition Asset” means any improved real property asset that has been owned
by Borrower, its Consolidated Businesses or any UJV for fewer than eighteen
(18) months, unless Borrower has made a one-time election (by written notice to
Administrative Agent) to no longer treat such asset as an Acquisition Asset for
purposes of this Agreement.

 

“Additional Costs” has the meaning specified in Section 3.01.

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Agent’s Office” means Administrative Agent’s address located at
608 2nd Avenue South, 11th Floor, Minneapolis, MN 55402, or such other address
in the United States as Administrative Agent may designate by written notice to
Borrower and the Banks.

 

“Affected Loan” has the meaning specified in Section 3.04.

 

“Affiliate” means, with respect to any Person (for purposes of this definition,
the “first Person”), any other Person (1) which directly or indirectly controls,
or is controlled by, or is under common control with the first Person; or
(2) 10% or more of the beneficial interest in which is directly or indirectly
owned or held by the first Person.  The term “control” means the possession,
directly or indirectly, of the power, alone, to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agreement” has the meaning specified in the preamble.

 

--------------------------------------------------------------------------------


 

“Applicable Lending Office” means, for each Bank and for its Loans, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such on its
signature page hereof or in the applicable Assignment and Acceptance, or such
other office of such Bank (or of an Affiliate of such Bank) as such Bank may
from time to time specify to Administrative Agent and Borrower as the office by
which its Loans are to be made and maintained.

 

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans, the
respective rates per annum determined, at any time, based on the range into
which Borrower’s Credit Rating then falls, in accordance with the following
table (any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin):

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s or
other agency
equivalent)

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for LIBOR Loans
(% per annum)

 

Below BBB- or unrated/Below Baa3 or unrated

 

1.35

%

2.35

%

BBB-/Baa3

 

0.85

%

1.85

%

BBB/Baa2

 

0.55

%

1.55

%

BBB+/Baa1

 

0.45

%

1.45

%

At least A-/A3

 

0.40

%

1.40

%

 

“Applicable Unused Fee Percentage” means the rate per annum determined, at any
time, based on the range into which Borrower’s Credit Rating then falls, in
accordance with the following table (any change in Borrower’s Credit Rating
causing it to move into a different range on the table shall effect an immediate
change in the Applicable Unused Fee Percentage):

 

Range of Borrower’s Credit Rating
(S&P/Moody’s or other agency equivalent)

 

Applicable Unused
Fee (% per annum)

 

Below BBB- or unrated/ Below Baa3 or unrated

 

0.375

%

BBB-/Baa3

 

0.300

%

BBB/Baa2

 

0.200

%

BBB+/Baa1

 

0.150

%

At least A-/A3

 

0.150

%

 

“Assignee” has the meaning specified in Section 12.05.

 

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of EXHIBIT E, pursuant to which a Bank assigns and an Assignee assumes
rights and obligations in accordance with Section 12.05.

 

“Bank” and “Banks” have the respective meanings specified in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Bank Parties” means Administrative Agent and the Banks.

 

“Bank Reply Period” has the meaning specified in Section 12.02.

 

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, an Interest Period with respect to a LIBOR Loan or notice with respect to
a LIBOR Loan, a day on which dealings in Dollar deposits are also carried out in
the London interbank market and banks are open for business in London.

 

“Base Rate” means, at any time, the highest of (1) the Prime Rate, (2) the
Federal Funds Rate plus 0.50% and (3) the LIBOR Market Index Rate plus 1%.  Each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (3) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Loans which shall accrue interest at a rate determined in relation to the Base
Rate.

 

“Borrower” has the meaning specified in the preamble.

 

“Borrower’s Accountants” means Ernst & Young, or such other accounting
firm(s) of nationally-recognized standing selected by Borrower and reasonably
acceptable to Administrative Agent.

 

“Borrower’s Credit Rating” means the rating assigned from time to time to
Borrower’s unsecured and unsubordinated long-term indebtedness by, respectively,
S&P, Moody’s and/or one or more other nationally-recognized rating agencies
reasonably approved by Administrative Agent.  If such a rating is assigned by
only one (1) such rating agency, it must be either S&P or Moody’s.  If such a
rating is assigned by two (2) such rating agencies, at least one (1) must be S&P
or Moody’s, and “Borrower’s Credit Rating” shall be the higher of said ratings,
except if the aforesaid ratings are greater than one (1) rating level apart, in
which case “Borrower’s Credit Rating” shall be the average of said ratings.  If
such a rating is obtained from more than two (2) such rating agencies,
“Borrower’s Credit Rating” shall be the higher of the lowest two (2) ratings, if
at least one (1) of such two (2) is either S&P or Moody’s; if neither of the two
(2) lowest ratings is from S&P or Moody’s, then “Borrower’s Credit Rating” shall
be the lower of the ratings from S&P and Moody’s.  Unless such indebtedness of
Borrower is rated by either S&P or Moody’s, “Borrower’s Credit Rating” shall be
considered unrated for purposes of this Agreement.

 

“Borrower’s Principals” means the officers and directors of Borrower at any
applicable time.

 

“Borrower’s Share of UJV Combined Outstanding Indebtedness” means the sum of the
indebtedness of each of the UJVs contributing to UJV Combined Outstanding
Indebtedness multiplied by Borrower’s respective beneficial fractional interests
in each such UJV.

 

“Capitalization Value” means, as of the end of any calendar quarter, the sum,
without double-counting, of (1) Combined EBITDA attributable to Wholly-Owned
Assets (other than

 

3

--------------------------------------------------------------------------------


 

Acquisition Assets and Construction-in-Process) (less all leasing commissions
and management and development fees, net of any expenses applicable thereto,
contributing to such Combined EBITDA) for such quarter annualized (i.e.,
multiplied by four (4)), capitalized at a rate of 6.00% per annum (i.e., divided
by 6.00%), (2) Combined EBITDA attributable to Borrower’s beneficial interest in
the UJVs (other than with respect to Acquisition Assets or
Construction-in-Process) (less all leasing commissions and management and
development fees, net of any expenses applicable thereto, contributing to such
Combined EBITDA) for such quarter annualized (i.e., multiplied by four (4)),
capitalized at a rate of 6.00% per annum (i.e., divided by 6.00%), (3) such
leasing commissions and management and development fees for such quarter as were
subtracted from Combined EBITDA pursuant to clauses (1) and (2) above,
annualized, (i.e., multiplied by four (4)), capitalized at a rate of 15% per
annum (i.e., divided by 15%), (4) unrestricted Cash and Cash Equivalents of
Borrower and its Consolidated Businesses, as of the end of such quarter, as
reflected in Borrower’s Consolidated Financial Statements; provided that no such
unrestricted Cash and Cash Equivalents will be added to Capitalization Value if
such unrestricted Cash and Cash Equivalents have been deducted from Total
Outstanding Indebtedness or Secured Indebtedness in the calculation of the
financial covenants in Section 8.01 or Section 8.04, (5) the aggregate book
value (on a cost basis) of land held for future development and
Construction-in-Process of Borrower and its Consolidated Businesses plus
Borrower’s beneficial interest in the book value (on a cost basis) of land held
for future development and Construction-in-Process of the UJVs (after taking
into account any impairments recognized in Borrower’s financial statements in
the immediately preceding fiscal quarter), (6) the aggregate book value (on a
cost basis) of Acquisition Assets of Borrower and its Consolidated Businesses
plus Borrower’s beneficial interest in the book value (on a cost basis) of
Acquisition Assets of the UJVs (after taking into account any impairments
recognized in Borrower’s financial statements in the immediately preceding
fiscal quarter), (7) the value (at the lower of cost or market in accordance
with GAAP) of Performing Notes held by Borrower and its Consolidated Businesses,
and (8) Eligible Cash 1031 Proceeds; provided that the sum of items (2), (5) and
(7) above shall not exceed 30% of Capitalization Value.

 

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Cash and Cash Equivalents” means (1) cash, (2) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (3) interest-bearing or discounted obligations of federal agencies and
government-sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including, without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities, (4) time
deposits, domestic and eurodollar certificates of deposit, bankers’ acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed
by an Aa rating by Moody’s, an AA rating by S&P or better rated credit, floating
rate notes, other money market instruments and letters of credit each issued by
Approved Banks, (5) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures and loan participations, each of
which is rated at least AA by S&P and/or Aa2 by Moody’s and/or guaranteed by an
Aa rating by Moody’s, an AA rating by S&P or better rated credit,
(6) obligations issued by states and local governments or their agencies, rated
at least MIG-1 by Moody’s and /or SP-1 by S&P and /or guaranteed by an

 

4

--------------------------------------------------------------------------------


 

irrevocable letter of credit of an Approved Bank, (7) repurchase agreements with
major banks and primary government security dealers fully secured by the United
States Government or agency collateral equal to or exceeding the principal
amount on a daily basis and held in safekeeping and (8) real estate loan pool
participations, guaranteed by an AA rating given by S&P or an Aa2 rating given
by Moody’s or better rated credit.  For purposes of this definition, “Approved
Bank” means a financial institution which has (x) (A) a minimum net worth of
$500,000,000 and/or (B) total assets of at least $10,000,000,000 and (y) a
minimum long-term debt rating of A+ by S&P or A1 by Moody’s.

 

“Class” means, when used in reference to any Loan, the Term A-1 Loans or the
Term A-2 Loans, as the context may require.

 

“Closing Date” means the date this Agreement has been executed by all parties.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
rules and regulations promulgated thereunder.

 

“Combined Debt Service” means, for any period of time, (1) Borrower’s share of
total debt service (including principal) paid or payable by Borrower and its
Consolidated Businesses during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus a deemed annual capital expense charge of $150 per
apartment unit owned by Borrower or its Consolidated Businesses plus
(2) Borrower’s beneficial interest in the sum of (a) total debt service
(including principal) paid or payable by the UJVs during such period (other than
debt service on construction loans until completion of the relevant construction
and other capitalized interest) plus (b) a deemed annual capital expense charge
of $150 per apartment unit owned by the UJVs plus (3) preferred dividends and
distributions paid or payable by Borrower and its Consolidated Businesses during
such period plus (4) non-cash interest expense with respect to convertible debt
of Borrower and its Consolidated Businesses during such period.

 

“Combined EBITDA” means, for any period of time, the sum, without duplication,
of (1) Borrower’s share of revenues less operating expenses, general and
administrative expenses and property taxes before Interest Expense, income
taxes, gains or losses on the sale of real estate and/or marketable securities
and depreciation and amortization for Borrower and its Consolidated Businesses,
and adjusted to exclude gains and losses from extraordinary or non-recurring
items, extinguishment or forgiveness of debt, write-ups or write-downs,
acquisition costs for consummated acquisitions, non-cash revenue and non-cash
expense attributable to straight lining of rents and (2) Borrower’s beneficial
interest in revenues less operating expenses, general and administrative
expenses and property taxes before Interest Expense, income taxes, gains or
losses on the sale of real estate and/or marketable securities and depreciation
and amortization (after eliminating appropriate intercompany amounts) applicable
to each of the UJVs, and adjusted to exclude gains and losses from extraordinary
or non-recurring items, extinguishment or forgiveness of debt, write-ups or
write-downs, acquisition costs for consummated acquisitions, non-cash revenue
and non-cash expense attributable to straight lining of rents, in all cases as
reflected in Borrower’s Consolidated Financial Statements.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Business” means, individually, each Affiliate of Borrower who is
or should be included in Borrower’s Consolidated Financial Statements in
accordance with GAAP.

 

“Consolidated Financial Statements” means, with respect to any Person, the
consolidated balance sheet and related consolidated statement of operations,
accumulated deficiency in assets and cash flows, and footnotes thereto, of such
Person, prepared in accordance with GAAP.

 

“Consolidated Outstanding Indebtedness” means, as of any time, Borrower’s share
of all indebtedness and liability for borrowed money, secured or unsecured, of
Borrower and its Consolidated Businesses, including mortgage and other notes
payable but excluding any indebtedness which is margin indebtedness on cash and
cash equivalent securities, all as reflected in Borrower’s Consolidated
Financial Statements.

 

“Consolidated Tangible Net Worth” means, at any date, Borrower’s share of the
consolidated stockholders’ equity of Borrower and its Consolidated Businesses
less their consolidated Intangible Assets, all determined as of such date.  For
purposes of this definition, “Intangible Assets” means with respect to any such
intangible assets, the amount (to the extent reflected in determining such
consolidated stockholders’ equity) of (1) all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within twelve (12) months after the acquisition of such
business) subsequent to September 30, 1994 in the book value of any asset (other
than real property assets) owned by Borrower or a Consolidated Business and
(2) all debt discount and expense, deferred charges, goodwill, patents,
trademarks, service marks, trade names, anticipated future benefit of tax loss
carry-forwards, copyrights, organization or developmental expenses and other
intangible assets (in each case, not adjusted for depreciation).

 

“Construction-in-Process” means a property on which construction of improvements
(excluding non-revenue generating capital expenditures and excluding costs
incurred prior to construction, all as set forth in related quarterly financial
statements or supplemental financial information attached thereto) has commenced
and is proceeding to completion in the ordinary course but has not yet been
completed (as such completion shall be evidenced by a temporary or permanent
certificate of occupancy permitting use of such property by the general
public).  Any such property shall be treated as Construction-in-Process until
12 months from the date of completion (as evidenced by a certificate of
occupancy or its equivalent permitting use of such property by the general
public), unless Borrower has made a one-time election (by written notice to
Administrative Agent) to no longer treat such property as
Construction-in-Process for purposes of this Agreement.

 

“Contingent Obligations” means, without duplication, Borrower’s share of (1) any
contingent obligations of Borrower or its Consolidated Businesses required to be
shown on the balance sheet of Borrower and its Consolidated Businesses in
accordance with GAAP and (2) any obligation required to be disclosed in the
footnotes to Borrower’s Consolidated Financial Statements, guaranteeing
partially or in whole any non-Recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of Borrower or any of its Consolidated Businesses or of any

 

6

--------------------------------------------------------------------------------


 

other Person.  The amount of any Contingent Obligation described in
clause (2) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the net present value
(using the Base Rate as a discount rate) of the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), through
(i) in the case of an interest or interest and principal guaranty, the stated
date of maturity of the obligation (and commencing on the date interest could
first be payable thereunder) or (ii) in the case of an operating income
guaranty, the date through which such guaranty will remain in effect and
(b) with respect to all guarantees not covered by the preceding clause (a), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
and/or one or more of its Consolidated Businesses is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent Borrower’s Consolidated Financial Statements required to be delivered
pursuant to this Agreement.  Notwithstanding anything contained herein to the
contrary, guarantees of completion, of environmental indemnities and of fraud,
misappropriation and other “bad act” indemnities shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty shall be deemed to be a
Contingent Obligation in an amount equal to any such claim.  Subject to the
preceding sentence, (1) in the case of a joint and several guaranty given by
Borrower or one of its Consolidated Businesses and another Person (but only to
the extent such guaranty is recourse, directly or indirectly to Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash and Cash Equivalents to secure
all or any part of such Person’s guaranteed obligations and (2) in the case of
joint and several guarantees given by a Person in which Borrower owns an
interest (which guarantees are non-recourse to Borrower), to the extent the
guarantees, in the aggregate, exceed 10% of Capitalization Value, the amount in
excess of 10% shall be deemed to be a Contingent Obligation of Borrower. 
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall be deemed not to include guarantees of unadvanced funds under
any indebtedness of Borrower or its Consolidated Businesses or of construction
loans to the extent the same have not been drawn.  All matters constituting
“Contingent Obligations” shall be calculated without duplication.

 

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next Interest Period.

 

“Continuing Directors” has the meaning specified in Section 9.01(11).

 

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Loan from one Applicable Lending
Office to another.

 

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations in respect
of letters of credit issued for the account of any Person; (5) all

 

7

--------------------------------------------------------------------------------


 

obligations arising under bankers’ or trade acceptance facilities; (6) all
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase any of the
items included in this definition, to provide funds for payment, to supply funds
to invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have been assumed; and (8) all
obligations under any agreement providing for contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

“Default Rate” means a rate per annum equal to the Base Rate plus the Applicable
Margin plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.20(b), any Bank that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within three Banking
Days of the date required to be funded by it hereunder unless such Bank notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Bank’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified Borrower or Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder (unless such
writing or public statement relates to such Bank’s obligation to fund a Loan
hereunder and states that such position is based on such Bank’s reasonable
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Banking Days after request by Administrative Agent, to confirm in a manner
satisfactory to Administrative Agent that it will comply with its funding
obligations (provided that such Bank shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Bank shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Bank or any direct or indirect parent company
thereof by a Governmental Authority.  Notwithstanding anything to the contrary
in clauses (a) though (c) above, any determination by Administrative Agent that
a Bank is a Defaulting Lender under any one or more of clauses (a)

 

8

--------------------------------------------------------------------------------


 

through (d) above shall be conclusive and binding absent manifest error, and
Administrative Agent shall give prompt written notice of such determination to
Borrower.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of EXHIBIT A to be executed and delivered by Borrower pursuant to
Section 2.18, as the same may be amended, restated or modified from time to time
with the prior written approval of Administrative Agent.

 

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Elect” and “Election” refer to an election, if any, by Borrower pursuant to
Section 2.12.

 

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of real property of Borrower and its Consolidated
Businesses, which proceeds are intended to be used by such qualified
intermediary to acquire one or more “replacement properties” that are of
“like-kind” to such real property in an exchange that qualifies as a tax-free
exchange under Section 1031 of the Code, and no portion of which proceeds
Borrower or any Affiliate has the right to receive, pledge, borrow or otherwise
obtain the benefits of until such time as provided under the applicable
“exchange agreement” (as such terms in quotations are defined in Treasury
Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until such
exchange is terminated.  Upon the cash proceeds no longer being held by such
qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

 

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

 

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 

“Environmental Notice” means any written complaint, order, citation or notice
from any Person (1) affecting or relating to Borrower’s compliance with any
Environmental Law in connection with any activity or operations at any time
conducted by Borrower, (2) relating to (a) the existence of any Hazardous
Materials contamination or Environmental Discharges or threatened Hazardous
Materials contamination or Environmental Discharges at any of Borrower’s
locations or facilities or (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof; or
(3) relating to any violation or alleged violation by Borrower of any relevant
Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower, or any trade or business which is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, or any organization which
is required to be treated as a single employer with Borrower under
Section 414(m) or 414(o) of the Code.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Bank or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Bank, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Bank that has failed to comply with Section 3.10(e)(i), and
(d) in the case of a Foreign Bank (other than an Assignee pursuant to a request
by Borrower under Section 3.07), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Bank pursuant to the
Laws in force at the time such Foreign Bank becomes a party hereto (or
designates a new lending office), (ii) is attributable to such Foreign Bank’s
failure or inability (other than as a result of a Regulatory Change) to comply
with Section 3.10(e)(i) or (iii) is imposed under FATCA, except, in the case of
subclauses (i) and (ii) of this clause (d), to the extent that such Foreign Bank
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Section 3.10(a)(ii) or (c).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any successor provisions thereof that are substantially comparable
and not materially more onerous to comply with) and any regulations (whether
temporary or proposed) that are issued thereunder and official governmental
interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day; and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three (3) Federal Funds brokers to Administrative Agent on such day on
such transactions.

 

“Fee Letter” means the letter agreement, dated as of February 26, 2014, among
Borrower, Wells Fargo Bank, National Association and Wells Fargo Securities,
LLC.

 

“Final Term A-2 Loan Availability Date” means the one-year anniversary of the
Closing Date.

 

10

--------------------------------------------------------------------------------


 

“Fiscal Year” means each period from January 1 to December 31.

 

“Foreign Bank” means any Bank that is organized under the Laws of a jurisdiction
other than the United States or any State thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.13
(except for changes concurred in by Borrower’s Accountants).

 

“Good Faith Contest” means the contest of an item if:  (1) the item is
diligently contested in good faith, and, if appropriate, by proceedings timely
instituted; (2) reserves that are adequate based on reasonably foreseeable
likely outcomes are established with respect to the contested item; (3) during
the period of such contest, the enforcement of any contested item is effectively
stayed, delayed or postponed; and (4) the failure to pay or comply with the
contested item during the period of the contest is not likely to result in a
Material Adverse Change.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

 

“Incremental Term Loan” has the meaning specified in Section 2.19.

 

“Incremental Term Loan Note” has the meaning specified in Section 2.08.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Advance” means the first advance of proceeds of the Loans.

 

“Interest Expense” means, for any period of time, Borrower’s share of the
consolidated interest expense (without deduction of consolidated interest
income, and excluding (x) interest expense on construction loans and (y) other
capitalized interest expense in respect of either construction activity or
construction loans, in any such case under clauses (x) or (y), only until
completion of the relevant construction) of Borrower and its Consolidated
Businesses, including, without limitation or duplication (or, to the extent not
so included, with the addition of), (1) the portion of any rental obligation in
respect of any Capital Lease obligation allocable to interest expense in
accordance with GAAP; (2) the amortization of Debt discounts; (3) any expense,
payments or fees (other than up-front fees) with respect to interest rate swap
or similar agreements; and (4) the interest expense and items listed in
clauses (1) through (3) above applicable to each of the UJVs multiplied by
Borrower’s respective beneficial interests in the UJVs, in all cases as
reflected in Borrower’s Consolidated Financial Statements.

 

11

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the continuation of a
LIBOR Loan the last day of the preceding Interest Period for such LIBOR Loan,
and ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter (or 12 months with the consent of each Bank), as
Borrower may select in a notice of borrowing, notice of continuation or notice
of conversion, as the case may be, except that each Interest Period that
commences on the last Banking Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Banking Day of the appropriate subsequent calendar
month.

 

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative order, consent
decree or judgment.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two Banking
Days prior to the first day of the applicable Interest Period by (ii) a
percentage (the “LIBOR Reserve Requirement”) equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Bank outside of the United States of
America).  If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by Administrative Agent to be the arithmetic average of the rate per
annum at which deposits in U.S. dollars would be offered by first class banks in
the London interbank market to Administrative Agent at approximately 11:00 a.m.
(London time) two Banking Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period.  Any change in the maximum
rate or reserves described in the preceding clause (ii) shall result in a change
in LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“LIBOR Loan” means all or any portion (as the context requires) of a Bank’s
Loans which shall accrue interest at a rate determined in relation to LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Banking Days prior to the first day of such Interest Period as
otherwise provided in the definition of “LIBOR”), or if such day is not a
Banking Day, the immediately preceding Banking Day.  The LIBOR Market Index Rate
shall be determined on a daily basis.

 

“LIBOR Reserve Requirement” has the meaning set forth in the definition of
“LIBOR”.

 

12

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, deed of trust, pledge, negative pledge, security
interest, hypothecation, assignment for collateral purposes, deposit
arrangement, lien (statutory or other), or other security agreement or charge of
any kind or nature whatsoever of any third party (excluding any right of setoff
but including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Law of any jurisdiction to evidence any of
the foregoing and carriers, warehousemen, mechanics and other similar inchoate
liens that have not been insured against in a manner reasonably satisfactory to
Administrative Agent).

 

“Loan” means, with respect to each Bank, collectively, its Term Loans and
Incremental Term Loans.

 

“Loan Documents” means this Agreement, the Notes, the Disbursement Instruction
Agreement, the Solvency Certificate and any guaranty executed and delivered
pursuant to clause (y) of the definition of “Unencumbered Assets” in
Section 1.01.

 

“Majority in Interest” means, when used in reference to Banks of any Class as of
any date, (a) in the case of Banks holding Term A-1 Loans, Banks holding Term
A-1 Loans representing more than 50% of all Term A-1 Loans outstanding at such
time, and (ii) in the case of Banks holding unused Term A-2 Loan Commitments
(or, if the applicable Term A-2 Loan Commitments have been terminated or reduced
to zero, the amount of such Bank’s Term A-2 Loans), Banks holding unused Term
A-2 Loan Commitments (or Term A-2 Loans, as applicable)  representing more than
50% of all unused Term A-2 Loan Commitments (or all Term A-2 Loans, as
applicable) outstanding at such time.

 

“Material Adverse Change” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature, which does or
could reasonably be expected to, on more than an interim basis, either
(1) materially and adversely impair the ability of Borrower and its Consolidated
Businesses, taken as a whole, to fulfill its material obligations under the Loan
Documents or (2) cause a Default or an Event of Default.

 

“Material Affiliates” means the Affiliates of Borrower described on EXHIBIT C,
together with (or excluding) any Affiliates of Borrower which are hereafter from
time to time reasonably determined by Administrative Agent to be material (or no
longer material), upon written notice to Borrower, based on the most recent
Borrower’s Consolidated Financial Statements.

 

“Maturity Date” means March 31, 2021.

 

“Minimum Request” has the meaning specified in Section 2.19.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been, or have been required to be, made by Borrower or
any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“New Banks” has the meaning specified in Section 2.19.

 

13

--------------------------------------------------------------------------------


 

“Note” and “Notes” have the respective meanings specified in Section 2.08.

 

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of
Borrower, under any instrument now or hereafter evidencing or securing any of
the foregoing.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” and “Participation” have the respective meanings specified in
Section 12.05.

 

“Participant Register” has the meaning specified in Section 12.05.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Performing Notes” means mortgage notes and notes receivable which are not more
than 30 days past due or otherwise in default; provided, that, in the case of
mortgage notes and notes receivable that generate cash and non-cash payments,
such mortgage notes and notes receivable shall be treated as Performing Notes
whose value is determined solely by reference to the cash payments and
references to the income generated by the Performing Notes shall include only
the cash payments which have current payments payable in cash.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA or to which Section 412 of the Code applies.

 

“PNC” has the meaning specified in the preamble.

 

“Prepayment Premium” means an amount equal to the product of (x) the principal
amount so prepaid (or, for purposes of Section 2.07(b), the undrawn portion of
the Total Term A-2 Loan

 

14

--------------------------------------------------------------------------------


 

Commitment as of the Final Term A-2 Loan Availability Date) and (y) the
prepayment premium corresponding to the period during which such prepayment is
made:

 

Period

 

Prepayment
Premium

 

During the Term A-2 Loan Availability Period

 

3.0

%

After the 1-year anniversary of the Closing Date and on or prior to the 2-year
anniversary of the Closing Date

 

2.0

%

After the 2-year anniversary of the Closing Date and on or prior to the 3-year
anniversary of the Closing Date

 

1.0

%

After the 3-year anniversary of the Closing Date

 

0.0

%

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Rata Share” means, for purposes of this Agreement and with respect to each
Bank, a fraction, the numerator of which is the amount of such Bank’s Term A-1
Loan Commitment or Term A-2 Loan Commitment (or, if the applicable Term Loan
Commitments have been terminated or reduced to zero, the amount of such Bank’s
Loans of the applicable Class), and the denominator of which is the Total Term
A-1 Loan Commitment or Total Term A-2 Loan Commitment (or, if the applicable
Term Loan Commitments have been terminated or reduced to zero, the aggregate
outstanding principal amount of all Term Loans of the applicable Class), as the
context may require.

 

“Prohibited Transaction” means any transaction proscribed by Section 406 of
ERISA or Section 4975 of the Code and which is not exempted by any statutory or
administrative exemption.

 

“Recourse Debt” means Debt, recourse for the satisfaction of which is not
limited to specified collateral.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.

 

“Regulatory Change” means, with respect to any Bank, any adoption or change
after the date of this Agreement in United States federal, state, municipal or
foreign Laws (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state,

 

15

--------------------------------------------------------------------------------


 

municipal or foreign Laws (whether or not having the force of law) by any court
or Governmental Authority or monetary authority charged with the interpretation
or administration thereof.  Notwithstanding anything herein to the contrary,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections.13,.14,.16,.18,.19 or.20 of PBGC Reg. §2615.

 

“Requested Incremental Term Loans” has the meaning specified in Section 2.19.

 

“Required Banks” means, as of any date, (a) Banks having more than 50% of the
aggregate amount of the Term Loan Commitments and the outstanding Term Loans of
all Banks, or (b) if the Term Loan Commitments have been terminated or reduced
to zero, Banks holding more than 50% of the principal amount of the aggregate
outstanding Loans; provided that (i) in determining such percentage at any given
time, all then-existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more Banks (excluding Defaulting Lenders) are
party to this Agreement, the term “Required Banks” shall in no event mean fewer
than two Banks.

 

“Secured Indebtedness” means that portion of Total Outstanding Indebtedness that
is secured by a Lien.

 

“Solvency Certificate” means a certificate in the form of EXHIBIT D, to be
delivered by Borrower pursuant to the terms of this Agreement.

 

“Solvent” means, when used with respect to any Person, that the fair value of
the property of such Person, on a going concern basis, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
such Person.

 

“S&P” means Standard and Poor’s Ratings Services, a division of McGraw-Hill
Companies.

 

“Supplemental Fee Letter” means the letter agreement, dated as of February 26,
2014, among Borrower, PNC and PNC Capital Markets, LLC.

 

“Syndication Agent” means PNC Bank, National Association.

 

16

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term A-1 Loan” has the meaning specified in Section 2.01(b).

 

“Term A-1 Loan Commitment” means, with respect to each Bank, the obligation to
make a Term A-1 Loan in the principal amount set forth in Schedule 1.

 

“Term A-2 Loan” has the meaning specified in Section 2.01(b).

 

“Term A-2 Loan Availability Period” means the period commencing on the Closing
Date to and including the Final Term A-2 Loan Availability Date.

 

“Term A-2 Loan Commitment” means, with respect to each Bank, the obligation to
make a Term A-2 Loan in the principal amount set forth in Schedule 2.

 

“Term Loans” means, with respect to each Bank, collectively, its Term A-1 Loans
and Term A-2 Loans.

 

“Term Loan Commitment” means, with respect to each Bank, an amount equal to the
aggregate amount of such Bank’s Term A-1 Loan Commitment and Term A-2 Loan
Commitment.

 

“Term Loan Note” has the meaning specified in Section 2.08.

 

“Total Incremental Term Loan Amount” means $200,000,000.

 

“Total Term A-1 Loan Commitment” means an amount equal to the aggregate amount
of all Term A-1 Loan Commitments (i.e., $250,000,000).

 

“Total Term A-2 Loan Commitment” means an amount equal to the aggregate amount
of all Term A-2 Loan Commitments (i.e., $50,000,000).

 

“Total Term Loan Commitment” means an amount equal to the aggregate amount of
all Term A-1 Loan Commitments and Term A-2 Loan Commitments (i.e.,
$300,000,000).

 

“Total Outstanding Indebtedness” means, at any time, the sum, without
duplication, of (1) Consolidated Outstanding Indebtedness; (2) Borrower’s Share
of UJV Combined Outstanding Indebtedness; and (3) Contingent Obligations.

 

“UJV Combined Outstanding Indebtedness” means, as of any time, all indebtedness
and liability for borrowed money, secured or unsecured, of the UJVs, on a
combined basis, including mortgage and other notes payable but excluding any
indebtedness which is margin indebtedness on cash and cash equivalent
securities, all as reflected in the balance sheets of each of the UJVs, prepared
in accordance with GAAP.

 

17

--------------------------------------------------------------------------------


 

“UJVs” means the unconsolidated joint ventures (including general and limited
partnerships) in which Borrower owns a beneficial interest and which are
accounted for under the equity method in Borrower’s Consolidated Financial
Statements.

 

“Unencumbered” means, with respect to any asset, that such asset is not, and the
direct or indirect interests of Borrower therein are not, subject to any
negative pledge or Lien to secure all or any portion of Secured Indebtedness.

 

“Unencumbered Asset Value” means, as of the end of any calendar quarter, without
duplication, (1) Unencumbered Wholly-Owned Combined EBITDA for such quarter,
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.00% per
annum (i.e., divided by 6.00%), plus (2) Unencumbered Non-Wholly-Owned Combined
EBITDA for such quarter, annualized (i.e., multiplied by four (4)), capitalized
at a rate of 6.00% per annum (i.e., divided by 6.00%), plus (3) the aggregate
book value (on a cost basis) of Unencumbered Land and Construction-in-Process
(after taking into account any impairments recognized in Borrower’s financial
statements in the immediately preceding fiscal quarter), plus (4) the aggregate
book value (on a cost basis) of Unencumbered Assets of Borrower and its
Consolidated Business which are Acquisition Assets plus Borrower’s beneficial
interest in the book value (on a cost basis) of Unencumbered Assets of the UJVs
that are Acquisition Assets (and for which Borrower substantially controls the
financing and sale) (after taking into account any impairments recognized in
Borrower’s financial statements in the immediately preceding fiscal quarter),
plus (5) unrestricted Cash and Cash Equivalents of Borrower and its Consolidated
Businesses, as of the end of such quarter, as reflected in Borrower’s
Consolidated Financial Statements, to the extent the same are Unencumbered;
provided that no such unrestricted Cash and Cash Equivalents will be added to
Unencumbered Asset Value if such unrestricted Cash and Cash Equivalents have
been deducted from Unsecured Indebtedness in the calculation of the financial
covenant in Section 8.03, plus (6) the value of all Eligible Cash 1031 Proceeds
resulting from the sale of Unencumbered Assets, to the extent the same are
Unencumbered, plus (7) the value (at the lower of cost or market in accordance
with GAAP) of Performing Notes held by Borrower and its Consolidated Businesses,
to the extent the same are Unencumbered; provided that the sum of clauses (2),
(3) and (7) above shall not exceed 30% of Unencumbered Asset Value.

 

“Unencumbered Assets” are income-producing assets, reflected on Borrower’s
Consolidated Financing Statements, owned (in whole or in part), directly or
indirectly by Borrower which (1) are Unencumbered and (2) have been improved by
buildings or other improvements that have been issued a certificate of occupancy
(or its equivalent) and are fully operational.  Notwithstanding the foregoing,
if an asset that would otherwise qualify as an Unencumbered Asset is owned by a
Consolidated Business that has any Recourse Debt, such asset shall not
constitute, and may not be treated as, an Unencumbered Asset unless and until
the earlier to occur of (x) such Recourse Debt has been repaid in full in cash
and all loan documents evidencing such Recourse Debt have been terminated and
(y) such Consolidated Business executes and delivers to Administrative Agent,
for the benefit of Administrative Agent and the Banks, a guaranty of the
Obligations in substantially the form of Exhibit I attached hereto.

 

“Unencumbered Land and Construction-in-Process” means all land held for future
development and Construction-in-Process reflected on Borrower’s Consolidated
Financial Statements, which are wholly-owned, directly or indirectly, by
Borrower and are Unencumbered.

 

18

--------------------------------------------------------------------------------


 

“Unencumbered Non-Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Assets that are not Unencumbered
Wholly-Owned Assets but for which Borrower substantially controls the sale or
financing of such Unencumbered Asset (assuming general and administrative
expense is allocated proportionately to Unencumbered Assets).

 

“Unencumbered Wholly-Owned Assets” means Unencumbered Assets which are
Wholly-Owned Assets.

 

“Unencumbered Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Wholly-Owned Assets (assuming general and
administrative expense is allocated proportionately to Unencumbered Wholly-Owned
Assets).

 

“Unsecured Indebtedness” means that portion of Total Outstanding Indebtedness
that is not secured by a Lien.

 

“Unused Fee” means an amount equal to the product, computed on a daily basis, of
(x) the unused portion of the Total Term A-2 Loan Commitment and (y) the
Applicable Unused Fee Percentage, payable quarterly in arrears commencing with
the last Banking Day of the first full fiscal quarter ending after the Closing
Date and ending on the earlier of (i) the date the drawing of the Term A-2 Loans
shall occur and (ii) the Final Term A-2 Loan Availability Date (or if earlier,
the termination of the Loans and the Term A-2 Loan Commitments in accordance
with this Agreement), calculated based upon the actual number of days elapsed
over a 360-day year.

 

“Wholly-Owned Assets” means income-producing assets, which are reflected on
Borrower’s Consolidated Financial Statements, and are wholly-owned, directly or
indirectly, by Borrower.

 

Section 1.02                            Accounting Terms.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time, and all
financial data required to be delivered hereunder shall be prepared in
accordance with GAAP; provided that, if Borrower notifies Administrative Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if Administrative
Agent notifies Borrower that the Required Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith.

 

Section 1.03                            Computation of Time Periods.  Except as
otherwise provided herein, in this Agreement, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and words “to” and “until” each means “to but excluding”.

 

Section 1.04                            Rules of Construction.  Except as
provided otherwise, when used in this Agreement (1) “or” is not exclusive; (2) a
reference to a Law includes any amendment, modification or supplement to, or
replacement of, such Law; (3) a reference to a Person includes

 

19

--------------------------------------------------------------------------------


 

its permitted successors and permitted assigns; (4) all terms used in the
singular shall have a correlative meaning when used in the plural and vice
versa; (5) a reference to an agreement, instrument or document shall include
such agreement, instrument or document as the same may be amended, modified or
supplemented from time to time in accordance with its terms and as permitted by
the Loan Documents; (6) all references to Articles, Sections or Exhibits shall
be to Articles, Sections and Exhibits of this Agreement unless otherwise
indicated; (7) “hereunder”, “herein”, “hereof” and the like refer to this
Agreement as a whole; and (8) all Exhibits to this Agreement shall be
incorporated into this Agreement.

 

ARTICLE II

 

THE LOANS

 

Section 2.01                            Loans; Purpose.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Banks agree to make loans to Borrower as provided in this
Article II.

 

(b)                                 Each of the Banks listed on Schedule 1
severally agrees to make loans to Borrower on the Closing Date (each such loan
by a Bank, a “Term A-1 Loan”), in an aggregate amount not to exceed its Term A-1
Loan Commitment.  Each of the Banks listed on Schedule 2 severally agrees to
make loans to Borrower (each such loan by a Bank, a “Term A-2 Loan”), during the
Term A-2 Loan Availability Period, in an aggregate amount not to exceed its Term
A-2 Loan Commitment; provided that Term A-2 Loans shall be made in a single
installment.  Each Term Loan of each Bank shall be maintained at such Bank’s
Applicable Lending Office.  Amounts repaid or prepaid in respect of the Loans
may not be reborrowed.  Unused Term A-2 Loan Commitments shall terminate at
4:00 p.m. (Minneapolis time) on the Final Term A-2 Loan Availability Date.

 

(c)                                  [Reserved].

 

(d)                                 The obligations of the Banks under this
Agreement are several, and no Bank shall be responsible for the failure of any
other Bank to make any advance of a Loan to be made by such other Bank. 
However, the failure of any Bank to make any advance of a Loan to be made by it
hereunder on the date specified therefor shall not relieve any other Bank of its
obligation to make any advance of a Loan specified hereby to be made on such
date.

 

(e)                                  Borrower shall use the proceeds of the
Loans for the general business purposes of Borrower, including, without
limitation, working capital needs, closing costs, financing for property
acquisitions, redevelopment of existing properties, repayment of existing debt
obligations and construction of new properties, and/or payment of other debts
and obligations of Borrower and its Consolidated Businesses and UJVs.  In no
event shall proceeds of the Loans be used, directly or indirectly, for
purchasing or carrying margin stock (within the meaning of Regulation U), in a
manner that would violate Regulation T, Regulation U, or Regulation X or in
connection with a hostile acquisition.

 

20

--------------------------------------------------------------------------------


 

Section 2.02                            [Reserved].

 

Section 2.03                            [Reserved].

 

Section 2.04                            Procedures for Advances.  In the case of
advances of Term Loans hereunder, Borrower shall submit to Administrative Agent
an irrevocable request for each advance, stating the amount requested, and, in
the case of LIBOR Loans, the initial Interest Period for such LIBOR Loans, and
certifying the purpose, in general terms, for which such advance is to be used,
no later than 10:00 a.m. (Minneapolis time) on the date, in the case of advances
of Base Rate Loans, which is one (1) Banking Day, and, in the case of advances
of LIBOR Loans, which is three (3) Banking Days, prior to the date the advance
is to be made.  Any advances of Incremental Term Loans hereunder shall be made
in accordance with Section 2.19.  Administrative Agent, on the Banking Day of
its receipt and approval of the request for advance, will so notify the Banks
either by telephone or by facsimile.  Not later than 10:00 a.m. (Minneapolis
time) on the date of each advance, each applicable Bank shall, through its
Applicable Lending Office and subject to the conditions of this Agreement, make
the amount to be advanced by it on such day available to Administrative Agent,
at Administrative Agent’s Office and in immediately available funds for the
account of Borrower.  The amount of the advance requested by Borrower (or, if
less, the portion of such requested amount that shall have been paid to
Administrative Agent by the Banks in accordance with the terms hereof) shall,
subject to the conditions of this Agreement, be made available to Borrower, in
immediately available funds, by Administrative Agent’s crediting an account of
Borrower designated by Borrower and maintained with Administrative Agent at
Administrative Agent’s Office.

 

Section 2.05                            Interest Periods; Renewals.  In the case
of LIBOR Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of “Interest Period” in Section 1.01, subject to
the following limitations:  (1) no Interest Period may extend beyond the
Maturity Date; and (2) if an Interest Period would end on a day which is not a
Banking Day, such Interest Period shall be extended to the next Banking Day,
unless such Banking Day would fall in the next calendar month, in which event
such Interest Period shall end on the immediately preceding Banking Day.  Unless
the Banks otherwise agree, in no event may there be more than ten (10) different
Interest Periods for LIBOR Loans outstanding at any one time.  Upon notice to
Administrative Agent as provided in Section 2.14, Borrower may Continue any
LIBOR Loan on the last day of the Interest Period of the same or different
duration in accordance with the limitations provided above.  If Borrower shall
fail to give notice to Administrative Agent of such a Continuation, such LIBOR
Loan shall automatically become a LIBOR Loan with an Interest Period of one
(1) month on the last day of the current Interest Period.  Administrative Agent
shall notify each of the Banks, either by telephone or by facsimile, at least
two (2) Banking Days prior to the termination of the Interest Period in question
in the event of such failure by Borrower to give such notice of Continuation.

 

Section 2.06                            Interest.  Borrower shall pay to
Administrative Agent, for the account of the applicable Bank, interest on the
outstanding and unpaid principal amount of the Loans, at a rate per annum as
follows:  (1) for Base Rate Loans at a rate equal to the Base Rate plus the
Applicable Margin and (2) for LIBOR Loans at a rate equal to LIBOR plus the
Applicable Margin.  Any principal amount not paid when due (when scheduled, at
acceleration or otherwise) shall bear interest thereafter, payable on demand, at
the Default Rate.

 

21

--------------------------------------------------------------------------------


 

The interest rate on Base Rate Loans shall change when the Base Rate changes. 
Interest on Loans shall not exceed the maximum amount permitted under applicable
Law.  Interest shall be payable monthly, computed on the actual days elapsed in
a 360-day year.

 

Accrued interest shall be due and payable in arrears upon and with respect to
any payment or prepayment of principal and on the first Banking Day of each
calendar month; provided, however, that interest accruing at the Default Rate
shall be due and payable on demand.

 

Section 2.07                            Fees.

 

(a)                                 Borrower agrees to pay to and for the
accounts of the parties specified therein, the fees provided for in the Fee
Letter and the Supplemental Fee Letter.

 

(b)                                 With respect to the Term A-2 Loan
Availability Period, Borrower shall pay to Administrative Agent, for the ratable
account of the Banks having a Term A-2 Loan Commitment, any applicable Unused
Fee.  Further, if Borrower has not drawn the Total Term A-2 Loan Commitment as
of the Final Term A-2 Loan Availability Date, Borrower additionally shall pay to
Administrative Agent, for the ratable account of the Banks having a Term A-2
Loan Commitment, the Prepayment Premium.

 

Section 2.08                            Notes.  At the request of such Bank, the
Loan made by each Bank under this Agreement shall be evidenced by, and repaid
with interest in accordance with, a single promissory note of Borrower in the
form of EXHIBIT B, duly completed and executed by Borrower, in the principal
amount of such Bank’s Loan, payable to such Bank for the account of its
Applicable Lending Office (each such note, as the same may hereafter be amended,
modified, extended, severed, assigned, renewed or restated from time to time,
including any new or substitute notes pursuant to Section 2.19, 3.07 or 12.05, a
“Note”).  A particular Bank’s Notes are referred to collectively in this
Agreement as such Bank’s “Note”; all such Notes are referred to collectively in
this Agreement as the “Notes”.  The Notes shall mature, and all outstanding
principal and accrued interest and other sums thereunder shall be paid in full,
on the Maturity Date, as the same may be accelerated.

 

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Note held by it, the amount of each advance and each payment of principal
received by such Bank for the account of its Applicable Lending Office on
account of its Loan, which endorsement shall, in the absence of manifest error,
be conclusive as to the outstanding balance of the Loan made by such Bank.  The
failure by any Bank to make such notations with respect to the Loans or each
advance or payment shall not limit or otherwise affect the obligations of
Borrower under this Agreement or the Notes.  In case of any loss, theft,
destruction or mutilation of any Bank’s Note, Borrower shall, upon its receipt
of an affidavit of an officer of such Bank as to such loss, theft, destruction
or mutilation and an appropriate indemnification, execute and deliver a
replacement Note to such Bank in the same principal amount and otherwise of like
tenor as the lost, stolen, destroyed or mutilated Note.

 

Section 2.09                            Prepayments.  Borrower may voluntarily
prepay, in whole or in part, upon at least one (1) Banking Day’s notice to
Administrative Agent in the case of Base Rate

 

22

--------------------------------------------------------------------------------


 

Loans, and at least three (3) Banking Days’ notice to Administrative Agent
(which shall provide such notice, promptly upon receipt, to each of the Banks)
in the case of LIBOR Loans, the Loans, provided that Borrower shall (1) pay
applicable (if any) LIBOR breakage and other fees, in accordance with
Section 3.05; (2) pay the applicable (if any) Prepayment Premium; (3) pay all
interest accrued on the amount of principal prepaid through the date of
prepayment; and (4) make any partial prepayment in integral multiples of
$500,000.

 

Section 2.10                            [Reserved].

 

Section 2.11                            Method of Payment.  Borrower shall make
each payment under this Agreement and under the Notes not later than 10:00 a.m.
(Minneapolis time) on the date when due in Dollars to Administrative Agent at
Administrative Agent’s Office in immediately available funds.  Administrative
Agent will thereafter, on the day of its receipt of each such payment, cause to
be distributed to each Bank (1) such Bank’s appropriate share determined
pursuant to Section 10.15 of the payments of principal and interest in like
funds for the account of such Bank’s Applicable Lending Office; and (2) fees
payable to such Bank in accordance with the terms of this Agreement.  In the
event Administrative Agent fails to pay funds received from Borrower to the
Banks on the date on which Borrower is credited with payment, Administrative
Agent shall pay interest on such amounts at the Federal Funds Rate until such
payment to the Banks is made.  Borrower hereby authorizes Administrative Agent
and the Banks, if and to the extent payment by Borrower is not made when due
under this Agreement or under the Notes, to charge from time to time against any
account Borrower maintains with Administrative Agent or any Bank any amount so
due to Administrative Agent and/or the Banks.  Except to the extent provided in
this Agreement, whenever any payment to be made under this Agreement or under
the Notes is due on any day other than a Banking Day, such payment shall be made
on the next succeeding Banking Day, and such extension of time shall in such
case be included in the computation of the payment of interest and other fees,
as the case may be.

 

Section 2.12                            Elections, Conversions or Continuation
of Loans.  Subject to the provisions of Article III and Sections 2.05 and 2.13,
Borrower shall have the right to Elect to have all or a portion of any advance
of the Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Converted or Continued
only on the last day of the applicable Interest Period for such LIBOR Loan. 
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank’s Loan in accordance with its Pro
Rata Share.

 

Section 2.13                            Minimum Amounts.  With respect to the
Loans as a whole, each Election and each Conversion shall be in an amount at
least equal to $1,000,000 and in integral multiples of $500,000.

 

Section 2.14                            Certain Notices Regarding Elections,
Conversions and Continuations of Loans.  Notices by Borrower to Administrative
Agent of Elections, Conversions and Continuations of LIBOR Loans shall be
irrevocable and shall be effective only if received by

 

23

--------------------------------------------------------------------------------


 

Administrative Agent not later than 9:30 a.m. (Minneapolis time) on the number
of Banking Days prior to the date of the relevant Election, Conversion or
Continuation specified below:

 

 

 

Number of Banking Days’ Prior Notice

 

 

 

Conversions into Base Rate Loans

 

two (2)

Elections of, Conversions into or Continuations as, LIBOR Loans

 

three (3)

 

Promptly following its receipt of any such notice, and no later than the close
of business on the Banking Day of such receipt, Administrative Agent shall so
advise the Banks either by telephone or by facsimile.  Each such notice of
Election shall specify the portion of the amount of the advance that is to be
LIBOR Loans (subject to Section 2.13) and the duration of the Interest Period
applicable thereto (subject to Section 2.05); each such notice of Conversion
shall specify the LIBOR Loans or Base Rate Loans to be Converted; and each such
notice of Conversion or Continuation shall specify the date of Conversion or
Continuation (which shall be a Banking Day), the amount thereof (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.05).  In the event that Borrower fails to Elect to have
any portion of an advance of the Loans be LIBOR Loans, the entire amount of such
advance shall constitute Base Rate Loans.  In the event that Borrower fails to
Continue LIBOR Loans within the time period and as otherwise provided in this
Section, such LIBOR Loans will automatically become LIBOR Loans with an Interest
Period of one (1) month on the last day of the then-current applicable Interest
Period for such LIBOR Loans.  Administrative Agent shall notify each of the
Banks, either by telephone or by facsimile, at least two (2) Banking Days prior
to the termination of the Interest Period in question, in the event of such
failure by Borrower.

 

Section 2.15                            Late Payment Premium.  Borrower shall,
at Administrative Agent’s option or if directed by the Required Banks and upon
notice to Borrower, pay to Administrative Agent, for the account of the Banks, a
late payment premium in the amount of 4% of any payments of interest under the
Loans made more than ten (10) days after the due date thereof, which shall be
due with any such late payment.

 

Section 2.16                            [Reserved]

 

Section 2.17                            [Reserved]

 

Section 2.18                            Funds Transfer Disbursements.  Borrower
hereby authorizes Administrative Agent to disburse the proceeds of any Loan made
by the Banks or any of their Affiliates pursuant to the Loan Documents as
requested by an authorized representative of Borrower to any of the accounts
designated in the Disbursement Instruction Agreement.

 

Section 2.19                            Incremental Term Loans.

 

(a)                                 Borrower may, from time to time, request
that the Banks make one or more tranches of additional term loans (the
“Incremental Term Loans”) in an aggregate amount no greater than the Total
Incremental Term Loan Amount.  The Incremental Term Loans pursuant

 

24

--------------------------------------------------------------------------------


 

to any such particular request shall be at least an amount (the “Minimum
Request”) equal to the lesser of (x) $50,000,000 or (y) the Total Incremental
Term Loan Amount less the principal amount of any Incremental Term Loans
previously made.  Borrower shall make each such request by giving written notice
to Administrative Agent and Syndication Agent, which notice shall set forth the
amount (which shall be no less than the Minimum Request) of the requested
Incremental Term Loans (the “Requested Incremental Term Loans”), a certification
of the purpose, in general terms, for which such advance is to be used, and such
other information with respect to such Requested Incremental Term Loans as
Administrative Agent and Syndication Agent shall reasonably request.  Upon
receipt of such notice, Administrative Agent shall promptly send a copy of such
notice to each Bank.  Administrative Agent, Syndication Agent and/or their
Affiliates will use commercially reasonable efforts, with the assistance of
Borrower, to arrange a syndicate of Banks to make Incremental Term Loans in the
amount of the Requested Incremental Term Loans.  Any Bank that is a party to
this Agreement prior to such Requested Incremental Term Loans, at its sole
discretion, may elect to, but shall not have any obligation to, make Incremental
Term Loans.  In the event that any such Bank does not elect to make such
Requested Incremental Term Loans, Administrative Agent, Syndication Agent and/or
their Affiliates shall use commercially reasonable efforts to locate additional
lenders willing to make such Requested Incremental Term Loans, subject to the
approval of any such proposed lender by Borrower, and Borrower may also identify
additional lenders willing to hold commitments for the Requested Incremental
Term Loans, provided that Administrative Agent shall have the right to approve
any such additional lender, which approval will not be unreasonably withheld or
delayed.  The Incremental Term Loans (i) shall rank pari passu in right of
payment with the Term Loans, (ii) shall not mature earlier than the Maturity
Date and (iii) shall be treated substantially the same as (and in any event no
more favorably than) the Term Loans.

 

(b)                                 In connection with some or all of the Banks
making Incremental Term Loans as provided in paragraph (a) above, Borrower
shall, at the request of the applicable Bank, execute supplemental Notes
evidencing such Incremental Term Loans, as well as such other confirmatory
modifications to this Agreement as Administrative Agent shall reasonably
request.  In connection with the addition of lenders as a result of
solicitations by Administrative Agent and Syndication Agent pursuant to
paragraph (a) above (the “New Banks”), Borrower, Administrative Agent and each
New Bank shall execute an Acceptance Letter in the form of EXHIBIT H, Borrower
shall execute a Note to each New Bank in the amount of the New Bank’s
Incremental Term Loans, and Borrower and Administrative Agent (with the consent
of only the New Banks and those Banks making Incremental Term Loans) shall
execute such confirmatory modifications to this Agreement as Administrative
Agent shall reasonably request, whereupon the New Bank shall become, and have
the rights and obligations of, a “Bank” upon the making of such Incremental Term
Loans in the amount set forth in such Acceptance Letter in accordance with the
terms of this Agreement.  The Banks shall have no right of approval with respect
to a New Bank’s becoming a Bank or the amount of its Incremental Term Loans,
provided, however, that Administrative Agent and Syndication Agent shall have
such right of approval, not to be unreasonably withheld.

 

(c)                                  [Reserved].

 

(d)                                 The fees payable by Borrower upon any making
of Incremental Term Loans shall be agreed upon by Borrower, Administrative
Agent, Syndication Agent, the New Banks and

 

25

--------------------------------------------------------------------------------


 

those Banks making such Incremental Term Loans.  Nothing in this Section 2.19
shall constitute or be deemed to constitute an agreement or commitment by any
Bank to make any Incremental Term Loans hereunder.

 

Section 2.20                            Defaulting Lenders.  (a) Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Bank becomes a Defaulting Lender, then, until such time as that Bank is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 12.02.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to Administrative Agent by that Defaulting Lender pursuant to
Section 12.08), shall be applied at such time or times as may be determined by
Administrative Agent as follows:  first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, if so determined by Administrative Agent and Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to Administrative Agent and the
Banks as a result of any judgment of a court of competent jurisdiction obtained
by the Administrative Agent or any Bank against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.20(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Bank irrevocably consents
thereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Unused Fee pursuant to Section 2.07(b) for any period
during which that Bank is a Defaulting Lender (and Borrower shall not be
required to pay the amount of the Unused

 

26

--------------------------------------------------------------------------------


 

Fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(b)                                 Defaulting Lender Cure.  If Borrower and
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Bank will, to the extent applicable, purchase that portion of outstanding Loans
of the other Banks or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Banks in accordance with their Pro Rata Shares, whereupon that Bank will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Bank was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Lender.

 

ARTICLE III

 

YIELD PROTECTION; ILLEGALITY, ETC.

 

Section 3.01                            Additional Costs.  Borrower shall pay
directly to Administrative Agent and each Bank from time to time on demand such
amounts as Administrative Agent or such Bank may determine to be necessary to
compensate it for any increased costs which Administrative Agent or such Bank
determines are attributable to its making or maintaining a Loan, or its
obligation to make or maintain a Loan, or its obligation to Convert a Loan
hereunder, or any reduction in any amount receivable by Administrative Agent or
such Bank hereunder in respect of its Loan or such obligations (such increases
in costs and reductions in amounts receivable being herein called “Additional
Costs”), in each case resulting from any Regulatory Change which:

 

(1)                                 changes the basis of taxation of any amounts
payable to such Bank under this Agreement or the Notes in respect of any such
Loan or otherwise subject Administrative Agent or any Bank to any Taxes (other
than (i) changes in the rate of general corporate, franchise, branch profit, net
income or other income tax imposed on Administrative Agent or such Bank or its
Applicable Lending Office by the jurisdiction in which Administrative Agent or
such Bank has its principal office or such Applicable Lending Office,
(ii) Indemnified Taxes and Other Taxes covered by Section 3.10 and (iii) any
Excluded Tax); or

 

(2)                                 (other than to the extent the LIBOR Reserve
Requirement is taken into account in determining the LIBOR Rate at the
commencement of the applicable Interest Period) imposes or modifies any reserve,
special deposit, deposit insurance or assessment, minimum capital, capital ratio
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, Administrative Agent or such Bank
(including any LIBOR Loan or any deposits referred to in the definition of
“LIBOR” in

 

27

--------------------------------------------------------------------------------


 

Section 1.01), or any commitment of Administrative Agent or such Bank (including
such Bank’s Term Loan Commitment hereunder); or

 

(3)                                 imposes any other condition affecting this
Agreement or the Notes (or any of such extensions of credit or liabilities).

 

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits of other liabilities of
Administrative Agent or such Bank which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or a category of extensions of
credit or other assets of Administrative Agent or such Bank which includes loans
based on LIBOR or (2) becomes subject to restrictions on the amount of such a
category of liabilities or assets which it may hold, then, if Administrative
Agent or such Bank so elects by notice to Borrower (with a copy to
Administrative Agent), the obligation of Administrative Agent or such Bank to
permit Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such Regulatory Change ceases to be in effect.

 

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

 

Section 3.02                            Limitation on Types of Loans.  Anything
herein to the contrary notwithstanding, if, on or prior to the determination of
LIBOR for any Interest Period:

 

(1)                                 Administrative Agent reasonably determines
(which determination shall be conclusive), and provides Borrower, in writing,
with reasonable detail supporting such determination, that quotations of
interest rates for the relevant deposits referred to in the definition of
“LIBOR” in Section 1.01 are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for the
LIBOR Loans as provided in this Agreement; or

 

(2)                                 a Bank reasonably determines (which
determination shall be conclusive), and provides Borrower, in writing, with
reasonable detail supporting such determination, and promptly notifies
Administrative Agent that the relevant rates of interest referred to in the
definition of “LIBOR” in Section 1.01 upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined do not
adequately cover the cost to such Bank of making or maintaining such LIBOR Loan
for such Interest Period;

 

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in

 

28

--------------------------------------------------------------------------------


 

clause (2) above, the affected Bank) shall be under no obligation to permit
Elections of LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans or to
Continue LIBOR Loans and Borrower shall, on the last day(s) of the then-current
Interest Period(s) for the affected outstanding LIBOR Loans, either (x) prepay
the affected LIBOR Loans or (y) Convert the affected LIBOR Loans into Base Rate
Loans in accordance with Section 2.12 or convert the rate of interest under the
affected LIBOR Loans to the rate applicable to Base Rate Loans by following the
same procedures as are applicable for Conversions into Base Rate Loans set forth
in Section 2.12.

 

Section 3.03                            Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any Bank
or its Applicable Lending Office to honor its obligation to make or maintain a
LIBOR Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or to
Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof, and such Bank’s obligation to make or
maintain a LIBOR Loan, or to permit Elections of, to Continue, or to Convert its
Base Rate Loan into, a LIBOR Loan shall be suspended (in which case the
provisions of Section 3.04 shall be applicable), until such time as such Bank
may again make and maintain a LIBOR Loan.

 

Section 3.04                            Treatment of Affected Loans.  If the
obligations of any Bank to make or maintain a LIBOR Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Sections 3.01 or 3.03
(each LIBOR Loan so affected being herein called an “Affected Loan”), such
Bank’s Affected Loan shall be automatically Converted into a Base Rate Loan (or,
in the case of an Affected Loan that is a LIBOR Loan, the interest rate thereon
shall be converted to the rate applicable to Base Rate Loans) on the last day of
the then-current Interest Period for the Affected Loan (or, in the case of a
Conversion (or conversion) required by Sections 3.01 or 3.03, on such earlier
date as such Bank may specify to Borrower).

 

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its LIBOR Loan bearing interest at the
converted rate), and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

 

Section 3.05                            Certain Compensation.  Other than in
connection with a Conversion of an Affected Loan, Borrower shall pay to
Administrative Agent for the account of the applicable Bank, upon the request of
such Bank through Administrative Agent, which request includes a calculation of
the amount(s) due, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Bank) to compensate it for any non-administrative,
actual loss, cost or expense which such Bank reasonably determines is
attributable to:

 

(1)                                 any payment or prepayment of a LIBOR Loan
made by such Bank, or any Conversion or Continuation of a LIBOR Loan made by
such Bank, in any such case on a date other than the last day of an applicable
Interest Period, whether by reason of acceleration or otherwise; or

 

29

--------------------------------------------------------------------------------


 

(2)                                 any failure by Borrower for any reason to
Convert a Base Rate Loan or a LIBOR Loan or Continue a LIBOR Loan to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.14; or

 

(3)                                 any failure by Borrower to borrow (or to
qualify for a borrowing of) a LIBOR Loan which would otherwise be made hereunder
on the date specified in the relevant Election notice under Section 2.14 given
or submitted by Borrower.

 

Without limiting the foregoing, such compensation shall include any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
exclude loss of margin for the period after the date of such payment,
prepayment, Conversion or Continuation (or failure to Convert, Continue or
borrow).  A determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error.  No Bank shall make any
request pursuant to this Section 3.05 unless such amounts due to, and costs
incurred by, such Bank are equal to or greater than $100.

 

Section 3.06                            Capital or Liquidity Adequacy.  If any
Bank shall have determined that, after the date hereof, any Regulatory Change
regarding capital or liquidity adequacy, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within fifteen (15) days after demand by such Bank (with a copy to
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its Parent) for such reduction.  A
certificate of any Bank claiming compensation under this Section, setting forth
in reasonable detail the basis therefor, shall be conclusive absent manifest
error.

 

Section 3.07                            Substitution of Banks.  If any Bank (an
“Affected Bank”) (1) makes demand upon Borrower for (or if Borrower is otherwise
required to pay) Additional Costs pursuant to Section 3.01 or (2) is unable to
make or maintain a LIBOR Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02, or (3) becomes a Defaulting Lender,
Borrower may, within ninety (90) days of receipt of such demand or notice (or
the occurrence of such other event causing Borrower to be required to pay
Additional Costs or causing said Section 3.03 or clause (2) of Section 3.02 to
be applicable) or such Bank becoming a Defaulting Lender, as the case may be,
give written notice (a “Replacement Notice”) to Administrative Agent and to each
Bank of Borrower’s intention either (x) to prepay in full the Affected Bank’s
Note and to terminate the Affected Bank’s entire Term Loan Commitment or (y) to
replace the Affected Bank with another financial institution (the “Replacement
Bank”) designated in such Replacement Notice.  In the event Borrower opts to
give the notice provided for in clause (x) above, and if the Affected Bank shall
not agree within thirty (30) days of its receipt thereof to waive the payment of
the Additional Costs in question or the effect of the circumstances described in
Section 3.03 or clause (2) of Section 3.02, if applicable, then, so long as no
Default or Event of Default shall exist, Borrower may terminate the Affected
Bank’s entire Term Loan Commitment, provided that in connection therewith it
pays to the Affected Bank all

 

30

--------------------------------------------------------------------------------


 

outstanding principal and accrued and unpaid interest under the Affected Bank’s
Note, together with all other amounts, if any, due from Borrower to the Affected
Bank, including all amounts properly demanded and unreimbursed under
Sections 3.01 and 3.05.

 

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30)-day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03 or clause (2) of Section 3.02, if
applicable, then the Affected Bank shall, so long as no Default or Event of
Default shall exist, assign its Note and all of its rights and obligations under
this Agreement to the Replacement Bank, and the Replacement Bank shall assume
all of the Affected Bank’s rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Acceptance, executed by the
Affected Bank and the Replacement Bank.  In connection with such assignment and
assumption, the Replacement Bank shall pay to the Affected Bank an amount equal
to the outstanding principal amount under the Affected Bank’s Note plus all
interest accrued thereon, plus all other amounts, if any (other than the
Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05.  Upon the effective date
of such assignment and assumption, the Replacement Bank shall become a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
as set forth in such Assignment and Acceptance, and the Affected Bank shall be
released from its obligations hereunder, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this Section, a substitute Note shall be issued to the Replacement Bank by
Borrower, in exchange for the return of the Affected Bank’s Note.  The
obligations evidenced by such substitute Note shall constitute “Obligations” for
all purposes of this Agreement and the other Loan Documents.  In connection with
Borrower’s execution of substitute notes as aforesaid, Borrower shall deliver to
Administrative Agent evidence, satisfactory to Administrative Agent, of all
requisite corporate action to authorize Borrower’s execution and delivery of the
substitute Notes and any related documents.  Each Replacement Bank shall, prior
to the first date on which interest or fees are payable hereunder for its
account, deliver to Borrower and Administrative Agent certification as to a
reduction in or exemption from deduction or withholding of any United States
federal income or withholding taxes in accordance with Section 3.10.  Each
Replacement Bank shall be deemed to have made the representations contained in,
and shall be bound by the provisions of, Section 3.10.

 

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

Section 3.08                            Applicability.  The provisions of this
Article III shall be applied to Borrower so as not to discriminate against
Borrower vis-a-vis similarly situated customers of the Banks.

 

31

--------------------------------------------------------------------------------


 

Section 3.09                            Time for Notices.  No Bank shall be
entitled to compensation under Section 3.01 or Section 3.06 for any costs
incurred or reduction suffered with respect to any date unless such Bank shall
have notified Borrower that it will demand compensation for such costs or
reduction (such notice to provide a computation of such costs or reductions) not
more than one hundred and twenty (120) days after such Bank has obtained actual
knowledge of an event entitling it to such compensation, except that if such
event giving rise to compensation is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect.

 

Section 3.10                            Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall, to
the extent permitted by applicable Laws, be made free and clear of and without
deduction or withholding for any Taxes.  If, however, applicable Laws require
Borrower or Administrative Agent to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such Laws as determined by Borrower
or Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If Borrower or Administrative Agent shall
be required by the applicable Laws to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) Borrower or Administrative Agent shall withhold or make such
deductions as are determined by Administrative Agent or Borrower, as the case
may be, to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the applicable Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section)
Administrative Agent or each Bank, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

 

(b)                                 Payment of Other Taxes by Borrower.  Without
limiting the provisions of subsection (a) above, Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, Borrower shall, and does hereby, indemnify
Administrative Agent and each Bank and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (without duplication and including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under

 

32

--------------------------------------------------------------------------------


 

this Section) withheld or deducted by Borrower or Administrative Agent or paid
by Administrative Agent or such Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Borrower shall
also, and does hereby, indemnify Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Bank for any reason fails to pay indefeasibly to Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to Borrower by a Bank (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Bank shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Bank shall, and does hereby, indemnify
Borrower and Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for Borrower or
Administrative Agent) incurred by or asserted against Borrower or Administrative
Agent by any Governmental Authority as a result of the failure by such Bank to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Bank to Borrower or
Administrative Agent pursuant to subsection (e).  Each Bank hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under this Agreement or any other Loan Document against any amount
due to Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Bank, the
termination of the Total Term Loan Commitment and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by
Borrower or Administrative Agent, as the case may be, after any payment of Taxes
by Borrower or by Administrative Agent to a Governmental Authority as provided
in this Section 3.10, Borrower shall deliver to Administrative Agent or
Administrative Agent shall deliver to Borrower, as the case may be, the original
or a copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of any return required by Laws to report such payment or other
evidence of such payment reasonably satisfactory to Borrower or Administrative
Agent, as the case may be.

 

(e)                                  Status of Banks; Tax Documentation. 
(i)  Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Bank, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Bank is subject to backup withholding or information reporting requirements.

 

33

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.10(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person, as defined in
Section 7701(a)(30) of the Code,

 

(A)                               any Bank that is a U.S. Person, as defined in
Section 7701(a)(30) of the Code, shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of Internal Revenue
Service Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Bank shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Bank becomes a Bank under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Bank claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN; or

 

34

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Bank is not the
beneficial owner, executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Bank is a partnership and one or more direct or indirect partners
of such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Bank shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Bank becomes a Bank under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to Borrower and Administrative Agent at the
time or times prescribed by applicable Law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Bank has
complied with such Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)                               Each Bank shall promptly (A) notify Borrower
and Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Bank, and as may be reasonably necessary (including the re-designation of
its lending office) to avoid any requirement of applicable Laws of any
jurisdiction that Borrower or Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Bank.

 

35

--------------------------------------------------------------------------------


 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Bank, or have any
obligation to pay to any Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Bank.  If Administrative Agent or any Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to this Section, it shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Administrative Agent or such Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of Administrative Agent or such Bank, agrees to repay
the amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Bank in the event Administrative Agent or such Bank is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require Administrative Agent or any Bank to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to,
or to file for or pursue any refund of Taxes on behalf of, Borrower or any other
Person.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01                            Conditions Precedent to the Initial
Advance.  The obligations of the Banks hereunder and the obligation of each Bank
to make the Initial Advance are subject to the condition precedent that
Administrative Agent shall have received and approved on or before the Closing
Date (other than with respect to paragraph (10) below, which shall be required
prior to the Initial Advance) each of the following documents, and each of the
following requirements shall have been fulfilled:

 

(1)                                 Fees and Expenses.  The payment of (a) all
fees and expenses incurred by Syndication Agent and Administrative Agent
(including, without limitation, the reasonable fees and expenses of legal
counsel) and (b) those fees specified in the Fee Letter and the Supplemental Fee
Letter to be paid by Borrower on or before the Closing Date;

 

(2)                                 Loan Agreement and Notes.  This Agreement
and the Notes for each of the Banks signatory hereto which has requested such
Note, each duly executed by Borrower;

 

(3)                                 Financial Statements.  Audited Borrower’s
Consolidated Financial Statements as of and for the year ended December 31,
2013;

 

(4)                                 Evidence of Formation of Borrower. 
Certified (as of the Closing Date) copies of Borrower’s certificate of
incorporation and by-laws, with all

 

36

--------------------------------------------------------------------------------


 

amendments thereto, and a certificate of the Secretary of State of the
jurisdiction of formation as to its good standing therein;

 

(5)                                 Evidence of All Corporate Action.  Certified
(as of the Closing Date) copies of all documents evidencing the corporate action
taken by Borrower authorizing the execution, delivery and performance of the
Loan Documents and each other document to be delivered by or on behalf of
Borrower pursuant to this Agreement;

 

(6)                                 Incumbency and Signature Certificate of
Borrower.  A certificate (dated as of the Closing Date) of the secretary of
Borrower certifying the names and true signatures of each person authorized to
sign on behalf of Borrower;

 

(7)                                 Solvency Certificate.  A duly executed
Solvency Certificate;

 

(8)                                 Opinion of Counsel for Borrower.  A
favorable opinion, dated the Closing Date, of Goodwin Procter LLP, counsel for
Borrower, as to such matters as Administrative Agent may reasonably request;

 

(9)                                 Disbursement Instruction Agreement.  The
Disbursement Instruction Agreement, duly executed by Borrower;

 

(10)                          Request for Advance.  A request for an advance in
accordance with Section 2.04;

 

(11)                          Certificate.  The following statements shall be
true, and Administrative Agent shall have received a certificate dated the
Closing Date signed by a duly authorized signatory of Borrower stating, to the
best of the certifying party’s knowledge, the following:

 

(a)                                 All representations and warranties contained
in this Agreement and in each of the other Loan Documents are true and correct
on and as of the Closing Date as though made on and as of such date,

 

(b)                                 No Default or Event of Default has occurred
and is continuing, or could result from the transactions contemplated by this
Agreement and the other Loan Documents, and

 

(c)                                  No Material Adverse Change exists on and as
of the Closing Date;

 

(12)                          Fee Letters.  The Fee Letter and Supplemental Fee
Letter, duly executed by Borrower;

 

(13)                          Covenant Compliance.  A covenant compliance
certificate of the sort required by paragraph (3) of Section 6.09 for the most
recent calendar quarter for which Borrower is required to report financial
results; and

 

37

--------------------------------------------------------------------------------


 

(14)                          Additional Materials.  Such other approvals,
documents, instruments or opinions as Administrative Agent may reasonably
request.

 

Section 4.02                            Conditions Precedent to Each Advance. 
The obligation of each Bank to make each advance of the Loans shall be subject
to satisfaction of the following conditions precedent:

 

(1)                                 All conditions of Section 4.01 shall have
been and remain satisfied as of the date of such advance;

 

(2)                                 No Default or Event of Default shall have
occurred and be continuing as of the date of the advance or would result from
the making of such advance;

 

(3)                                 Each of the representations and warranties
contained in this Agreement and in each of the other Loan Documents shall be
true and correct in all material respects as of the date of the advance; and

 

(4)                                 Administrative Agent shall have received a
request for an advance in accordance with Section 2.04 or Administrative Agent.

 

Section 4.03                            Deemed Representations.  Each request by
Borrower for, and acceptance by Borrower of, an advance of proceeds of the Loans
shall constitute a representation and warranty by Borrower that, as of both the
date of such request and the date of such advance (1) no Default or Event of
Default has occurred and is continuing or would result from the making of such
advance and (2) each representation or warranty contained in this Agreement or
the other Loan Documents is true and correct in all material respects.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

 

Section 5.01                            Due Organization.  Borrower is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has the power and authority to own its assets
and to transact the business in which it is now engaged, and, if applicable, is
duly qualified for the conduct of business and in good standing under the Laws
of each other jurisdiction in which such qualification is required and where the
failure to be so qualified would cause a Material Adverse Change.

 

Section 5.02                            Power and Authority; No Conflicts;
Compliance With Laws.  The execution, delivery and performance of the
obligations required to be performed by Borrower of the Loan Documents are
within Borrower’s corporate powers, have been authorized by all necessary
corporate action, and do not and will not (a) require the consent or approval of
its shareholders or such consent or approval has been obtained, (b) contravene
either its certificate of incorporation or by-laws, (c) to the best of
Borrower’s knowledge, violate any provision of, or require any filing,
registration, consent or approval under, any Law (including, without

 

38

--------------------------------------------------------------------------------


 

limitation, Regulation U), order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to it,
(d) result in a breach of or constitute a default under or require any consent
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which it may be a party or by which it or its properties may be
bound or affected except for consents which have been obtained, (e) result in,
or require, the creation or imposition of any Lien, upon or with respect to any
of its properties now owned or hereafter acquired or (f) to the best of
Borrower’s knowledge, cause it to be in default under any such Law, order, writ,
judgment, injunction, decree, determination or award or any such indenture,
agreement, lease or instrument; to the best of its knowledge, Borrower is in
material compliance with all Laws applicable to it and its properties.

 

Section 5.03                            Legally Enforceable Agreements.  Each
Loan Document has been duly executed and delivered by Borrower and is a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar Laws affecting
creditors’ rights generally.

 

Section 5.04                            Litigation.  There are no actions, suits
or proceedings pending or, to its knowledge, threatened against Borrower or any
of its Affiliates before any court or arbitrator or any Governmental Authority
which are reasonably likely to result in a Material Adverse Change or challenge
the validity or enforceability of any of the Loan Documents.

 

Section 5.05                            Good Title to Properties.  Borrower and
each of its Material Affiliates have good, marketable and legal title to all of
the properties and assets each of them purports to own (including, without
limitation, those reflected in the Consolidated Financial Statements referred to
in Section 5.13), only with exceptions which do not materially detract from the
value of such property or assets or the use thereof in Borrower’s and such
Material Affiliate’s business, and except to the extent that any such properties
and assets have been encumbered or disposed of since the date of such financial
statements without violating any of the covenants contained in Article VII or
elsewhere in this Agreement.  Borrower and its Material Affiliates enjoy
peaceful and undisturbed possession of all leased property necessary in any
material respect in the conduct of their respective businesses.  All such leases
are valid and subsisting and are in full force and effect.

 

Section 5.06                            Taxes.  Borrower has filed all tax
returns (federal, state and local) required to be filed and has paid all taxes,
assessments and governmental charges and levies due and payable without the
imposition of a penalty, including interest and penalties, except to the extent
they are the subject of a Good Faith Contest.  Borrower qualifies as a real
estate investment trust under the Code.

 

Section 5.07                            ERISA.  Borrower is in compliance in all
material respects with all applicable provisions of ERISA.  Neither a Reportable
Event nor a Prohibited Transaction has occurred with respect to any Plan which
could result in liability of Borrower; no notice of intent to terminate a Plan
has been filed nor has any Plan been terminated within the past five (5) years;
no circumstance exists which constitutes grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings;
Borrower and the ERISA Affiliates have not completely

 

39

--------------------------------------------------------------------------------


 

or partially withdrawn under Sections 4201 or 4204 of ERISA from a Multiemployer
Plan; Borrower and the ERISA Affiliates have met the minimum funding
requirements of Section 412 of the Code and Section 302 of ERISA with respect to
the Plans of each and there is no material “Unfunded Current Liability” (as such
quoted term is defined in ERISA) with respect to any Plan established or
maintained by each; and Borrower and the ERISA Affiliates have not incurred any
liability to the PBGC under ERISA (other than for the payment of premiums under
Section 4007 of ERISA).  No part of the funds to be used by Borrower in
satisfaction of its obligations under this Agreement constitute “plan assets” of
any “governmental plan” within the meaning of Section 3(32) of ERISA or of any
“employee benefit plan” within the meaning of ERISA or of any “plan” within the
meaning of Section 4975(e)(1) of the Code, under Section 3(42) of ERISA or as
interpreted by the Internal Revenue Service or the U.S. Department of Labor in
rules, regulations (including 29 C.F.R. Section 2510.3-101), releases, bulletins
or as interpreted under applicable case law.

 

Section 5.08                            No Default on Outstanding Judgments or
Orders, Etc.  Borrower and each of its Material Affiliates have satisfied all
judgments which are not being appealed or which are not fully covered by
insurance, and are not in default with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any court, arbitrator or federal,
state, municipal or other Governmental Authority, commission, board, bureau,
agency or instrumentality, domestic or foreign.

 

Section 5.09                            No Defaults on Other Agreements.  Except
as disclosed to Administrative Agent in writing (who shall provide such
information, promptly upon receipt, to each of the Banks), Borrower is not a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any partnership, trust or other restriction which is
likely to result in a Material Adverse Change.  Borrower is not in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
which is likely to result in a Material Adverse Change.  Borrower and each of
its Material Affiliates are in compliance in all material respects with all Laws
applicable to it, except where no Material Adverse Change could reasonably be
expected to occur as a result of such non-compliance.

 

Section 5.10                            Government Regulation.  Borrower is not
subject to regulation under the Investment Company Act of 1940 or any statute or
regulation limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

 

Section 5.11                            Environmental Protection.  To the best
of Borrower’s knowledge, none of Borrower’s or its Material Affiliates’
properties contains any Hazardous Materials that, under any Environmental Law
currently in effect, (1) would impose liability on Borrower that is likely to
result in a Material Adverse Change or (2) is likely to result in the imposition
of a Lien on any assets of Borrower or its Material Affiliates, in each case if
not properly handled in accordance with applicable Law or not covered by
insurance or a bond, in either case reasonably satisfactory to Administrative
Agent.  To the best of Borrower’s knowledge, neither it nor any of its Material
Affiliates is in material violation of, or subject to any existing, pending or
threatened material investigation or proceeding by any Governmental Authority
under any Environmental Law.

 

40

--------------------------------------------------------------------------------


 

Section 5.12                            Solvency.  Borrower is, and upon
consummation of the transactions contemplated by this Agreement, the other Loan
Documents and any other documents, instruments or agreements relating thereto,
will be, Solvent.

 

Section 5.13                            Financial Statements.  Borrower’s
Consolidated Financial Statements most recently delivered to the Banks pursuant
to the terms of this Agreement are in all material respects complete and correct
and fairly present the financial condition of the subject thereof as of the
dates of and for the periods covered by such statements, all in accordance with
GAAP.  There has been no Material Adverse Change since the date of such most
recently delivered Borrower’s Consolidated Financial Statements.

 

Section 5.14                            Valid Existence of Affiliates.  At the
Closing Date, the only Material Affiliates of Borrower are listed on EXHIBIT C. 
Each Material Affiliate is a corporation, partnership or limited liability
company duly organized and existing in good standing under the Laws of the
jurisdiction of its formation.  As to each Material Affiliate, its correct name,
the jurisdiction of its formation, Borrower’s percentage of beneficial interest
therein, and the type of business in which it is primarily engaged, are set
forth on said EXHIBIT C.  Borrower and each of its Material Affiliates have the
power to own their respective properties and to carry on their respective
businesses now being conducted.  Each Material Affiliate is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the respective businesses conducted by it or its
respective properties, owned or held under lease, make such qualification
necessary and where the failure to be so qualified would cause a Material
Adverse Change.

 

Section 5.15                            Insurance.  Borrower and each of its
Material Affiliates have in force paid insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same type of business
and similarly situated.

 

Section 5.16                            Accuracy of Information; Full
Disclosure.  Neither this Agreement nor any documents, financial statements,
reports, notices, schedules, certificates, statements or other writings
furnished by or on behalf of Borrower to Administrative Agent or any Bank in
connection with the negotiation of this Agreement or the consummation of the
transactions contemplated hereby, or required herein to be furnished by or on
behalf of Borrower (other than projections which are made by Borrower in good
faith), contains any untrue or misleading statement of a material fact or omits
a material fact necessary to make the statements herein or therein not
misleading.  To the best of Borrower’s knowledge, there is no fact which
Borrower has not disclosed to Administrative Agent and the Banks in writing
which materially affects adversely nor, so far as Borrower can now foresee, will
materially affect adversely the business affairs or financial condition of
Borrower or the ability of Borrower to perform this Agreement and the other Loan
Documents.

 

Section 5.17                            OFAC.  None of Borrower, any of its
Consolidated Businesses, or any Affiliate of Borrower:  (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an

 

41

--------------------------------------------------------------------------------


 

organization controlled by a country, or (C) a person resident in a country that
is subject to a sanctions program identified on the list maintained by OFAC and
available at http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or
as otherwise published from time to time, as such program may be applicable to
such agency, organization or person; or (iii) derives more than 15% of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person.  None of the proceeds from the Loans
will be used to finance any operations, investments or activities in, or make
any payments to, any such country, agency, organization, or person.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any of the Loans shall remain unpaid or the Term Loan Commitments
shall remain in effect, or any other amount is owing by Borrower to any Bank
Party hereunder or under any other Loan Document, Borrower shall, and, in the
case of Sections 6.01 through 6.07, inclusive, shall cause each of its Material
Affiliates to:

 

Section 6.01                            Maintenance of Existence.  Preserve and
maintain its legal existence and good standing in the jurisdiction of its
organization, and qualify and remain qualified as a foreign entity in each other
jurisdiction in which such qualification is required except to the extent that
failure to be so qualified in such other jurisdictions is not likely to result
in a Material Adverse Change.

 

Section 6.02                            Maintenance of Records.  Keep adequate
records and books of account, in which complete entries will be made reflecting
all of its financial transactions, in accordance with GAAP.

 

Section 6.03                            Maintenance of Insurance.  At all times,
maintain and keep in force insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same type of business and
similarly situated, which insurance shall be acceptable to Administrative Agent
and may provide for reasonable deductibility from coverage thereof.  In
connection with the foregoing, it is understood that Borrower’s earthquake
insurance coverage in place as of the Closing Date is acceptable to
Administrative Agent.

 

Section 6.04                            Compliance with Laws; Payment of Taxes. 
Comply in all material respects with all Laws applicable to it or to any of its
properties or any part thereof, such compliance to include, without limitation,
paying before the same become delinquent all material taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
they are the subject of a Good Faith Contest.

 

Section 6.05                            Right of Inspection.  At any reasonable
time and from time to time upon reasonable notice, permit Administrative Agent
or any Bank or any agent or representative thereof to examine and make copies
and abstracts from its records and books of account and visit its properties and
to discuss its affairs, finances and accounts with the independent accountants
of Borrower.

 

42

--------------------------------------------------------------------------------


 

Section 6.06                            Compliance With Environmental Laws. 
Comply in all material respects with all applicable Environmental Laws and
timely pay or cause to be paid all costs and expenses incurred in connection
with such compliance, except to the extent there is a Good Faith Contest.

 

Section 6.07                            Maintenance of Properties.  Do all
things reasonably necessary to maintain, preserve, protect and keep its
properties in good repair, working order and condition except where the cost
thereof is not in Borrower’s best interests and the failure to do so would not
result in a Material Adverse Change.

 

Section 6.08                            Payment of Costs.  Pay all costs and
expenses required for the satisfaction of the conditions of this Agreement.

 

Section 6.09                            Reporting and Miscellaneous Document
Requirements.  Furnish directly to Administrative Agent (who shall provide,
promptly upon receipt, to each of the Banks):

 

(1)                                 Annual Financial Statements.  As soon as
available and in any event within ninety (90) days after the end of each Fiscal
Year, Borrower’s Consolidated Financial Statements as of the end of and for such
Fiscal Year, in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior Fiscal Year and
audited by Borrower’s Accountants (without a “going concern” or other
extraordinary qualification or exception);

 

(2)                                 Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days after the end of each
calendar quarter (other than the last quarter of the Fiscal Year), the unaudited
Borrower’s Consolidated Financial Statements as of the end of and for such
calendar quarter, in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior Fiscal
Year;

 

(3)                                 Certificate of No Default and Financial
Compliance.  Beginning with the calendar quarter ending March 31, 2014, within
ninety (90) days after the end of each Fiscal Year and within forty-five
(45) days after the end of each calendar quarter, a certificate of Borrower’s
chief financial officer, treasurer or assistant treasurer (a) stating that, to
the best of his or her knowledge, no Default or Event of Default has occurred
and is continuing, or if a Default or Event of Default has occurred and is
continuing, specifying the nature thereof and the action which is proposed to be
taken with respect thereto; (b) stating that the covenants contained in
Sections 7.02, 7.03 and 7.04 and in Article VIII have been complied with (or
specifying those that have not been complied with) and including computations
demonstrating such compliance (or non-compliance); and (c) setting forth the
details of all items comprising Capitalization Value, Unencumbered Asset Value,
Total Outstanding Indebtedness, Secured Indebtedness, Interest Expense and
Unsecured Indebtedness (including amount, maturity, interest rate and
amortization requirements with respect to all Indebtedness);

 

43

--------------------------------------------------------------------------------


 

(4)                                 Certificate of Borrower’s Accountants. 
Simultaneously with the delivery of the annual financial statements required by
paragraph (1) of this Section, (a) a statement of Borrower’s Accountants who
audited such financial statements comparing the computations set forth in the
financial compliance certificate required by paragraph (3) of this Section to
the audited financial statements required by paragraph (1) of this Section and
(b) when the audited financial statements required by paragraph (1) of this
Section have a qualified auditor’s opinion, a statement of Borrower’s
Accountants who audited such financial statements of whether any Default or
Event of Default has occurred and is continuing;

 

(5)                                 Notice of Litigation.  Promptly after the
commencement and knowledge thereof, notice of all actions, suits, and
proceedings before any court or arbitrator, affecting Borrower which, if
determined adversely to Borrower is likely to result in a Material Adverse
Change;

 

(6)                                 Notices of Defaults and Events of Default. 
As soon as possible and in any event within ten (10) days after Borrower becomes
aware of the occurrence of a material Default or any Event of Default, a written
notice (which notice shall state that it is a “Notice of Default”) setting forth
the details of such Default or Event of Default and the action which is proposed
to be taken with respect thereto;

 

(7)                                 Material Adverse Change.  As soon as is
practicable and in any event within five (5) days after knowledge of the
occurrence of any event or circumstance which is likely to result in or has
resulted in a Material Adverse Change, written notice thereof;

 

(8)                                 Offices.  Thirty (30) days’ prior written
notice of any change in the chief executive office or principal place of
business of Borrower;

 

(9)                                 Environmental and Other Notices.  As soon as
possible and in any event within ten (10) days after receipt, copies of all
Environmental Notices received by Borrower which are not received in the
ordinary course of business and which relate to a situation which is likely to
result in a Material Adverse Change;

 

(10)                          Insurance Coverage.  Promptly, such information
concerning Borrower’s insurance coverage as Administrative Agent may reasonably
request;

 

(11)                          Proxy Statements, Etc.  Promptly after the sending
or filing thereof, copies of all proxy statements, financial statements and
reports which Borrower or its Material Affiliates sends to its shareholders, and
copies of all regular, periodic and special reports, and all registration
statements which Borrower or its Material Affiliates files with the Securities
and Exchange Commission or any Governmental Authority which may be substituted
therefor, or with any national securities exchange;

 

44

--------------------------------------------------------------------------------


 

(12)                          Operating Statements.  As soon as available and in
any event within forty-five (45) days after the end of each calendar quarter, an
operating statement for each property directly or indirectly owned in whole or
in part by Borrower; and

 

(13)                          General Information.  Promptly, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any properties of Borrower as Administrative Agent may from time to
time reasonably request.

 

Documents required to be delivered pursuant to Sections 6.09(1), (2) or (11) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at the website
address listed in Section 12.07; or (ii) on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each Bank
and Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by Administrative Agent); provided that:  (i) Borrower
shall deliver paper copies of such documents to Administrative Agent or any Bank
that requests Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by Administrative Agent or such Bank and
(ii) Borrower shall notify Administrative Agent and each Bank (by telecopier or
electronic mail) of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or Syndication
Agent will make available to the Banks materials and/or information provided by
or on behalf of Borrower hereunder (collectively, “Borrower Materials”) by
posting Borrower Materials on IntraLinks or another similar electronic system
(the “Platform”) and (b) certain of the Banks may be “public-side” Banks (i.e.,
Banks that do not wish to receive material non-public information with respect
to Borrower or its securities) (each, a “Public Lender”).  Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall be
deemed to have authorized Administrative Agent, Syndication Agent, and the Banks
to treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws or any confidentiality agreement
entered into by any Bank; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Administrative Agent and Syndication Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

45

--------------------------------------------------------------------------------


 

Section 6.10                            Principal Prepayments as a Result of
Reduction in Total Term Loan Commitment.  If the outstanding principal amount
under the Term Loan Notes at any time exceeds the Total Term Loan Commitment,
Borrower shall, within ten (10) days of Administrative Agent’s written demand,
make a payment in the amount of such excess in reduction of such outstanding
principal balance.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any of the Loans shall remain unpaid, or the Term Loan Commitments
shall remain in effect, or any other amount is owing by Borrower to any Bank
Party hereunder or under any other Loan Document, Borrower shall not do any or
all of the following:

 

Section 7.01                            Mergers, Etc.  Merge or consolidate with
(except where Borrower is the surviving entity), or sell, assign, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter
acquired).

 

Section 7.02                            Investments.  Directly or indirectly,
make any loan or advance to any Person or purchase or otherwise acquire any
capital stock, assets, obligations or other securities of, make any capital
contribution to, or otherwise invest in, or acquire any interest in, any Person
(any such transaction, an “Investment”) if such Investment constitutes the
acquisition of a minority interest in a Person (a “Minority Interest”) and the
amount of such Investment, together with the value of all other Minority
Interests, would exceed 20% of Capitalization Value, determined as of the end of
the most recent calendar quarter for which Borrower is required to have reported
financial results pursuant to Section 6.09.  A 50% beneficial interest in a
Person, in connection with which the holder thereof exercises joint control over
such Person with the holder(s) of the other 50% beneficial interest, shall not
constitute a “Minority Interest” for purposes of this Section.

 

Section 7.03                            Sale of Assets.  Effect (i) a
Disposition of any of its now owned or hereafter acquired assets (including
equity interests therein), including assets in which Borrower owns a beneficial
interest through its ownership of interests in joint ventures, (a) in one or
more transactions after the Closing Date aggregating more than 25% of
Capitalization Value or (b) if after giving effect to such Disposition, a
Default or Event of Default would exist, or (ii) the granting of a Lien on any
Unencumbered Wholly-Owned Assets or Unencumbered Land and
Construction-In-Process, if after granting such Lien, a Default or Event of
Default would exist.

 

Section 7.04                            Distributions.  During the existence of
any Event of Default, make, declare or pay, directly or indirectly, any dividend
or distribution to any of its equity holders in an amount greater than the
minimum dividend or distribution required under the Code to maintain the real
estate investment trust status of Borrower under the Code, as evidenced by a
detailed certificate of Borrower’s chief financial officer or treasurer
reasonably satisfactory in form and substance to Administrative Agent.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

So long as any of the Loans shall remain unpaid, or the Term Loan Commitments
shall remain in effect, or any other amount is owing by Borrower to any Bank
Party under this Agreement or under any other Loan Document, Borrower shall not
permit or suffer any or all of the following:

 

Section 8.01                            Relationship of Total Outstanding
Indebtedness to Capitalization Value.  As of the last day of any fiscal quarter,
the ratio of Total Outstanding Indebtedness (net of, as of such date of
determination, the amount of unrestricted Cash and Cash Equivalents in excess of
$20,000,000 to the extent that there is an equivalent amount of Total
Outstanding Indebtedness that matures within twenty-four (24) months of such
date of determination) to Capitalization Value to exceed 60%; provided that such
ratio may exceed 60% from time to time following an acquisition by Borrower and
its Affiliates of real property assets so long as (a) such ratio does not exceed
65%, (b) such ratio ceases to exceed 60% within 180 days after each date such
ratio first exceeded 60%, and (c) Borrower provides a certificate of its chief
financial officer or treasurer to Administrative Agent when such ratio first
exceeds 60% and when such ratio ceases to exceed 60%.

 

Section 8.02                            Relationship of Combined EBITDA to
Combined Debt Service.  As of the last day of any fiscal quarter, the ratio of
(1) Combined EBITDA to (2) Combined Debt Service (each for the twelve (12)-month
period ending on such last day of such quarter), to be less than 1.50 to 1.00.

 

Section 8.03                            Ratio of Unsecured Indebtedness to
Unencumbered Asset Value.  As of the last day of any fiscal quarter, the ratio
of (1) Unsecured Indebtedness (net of, as of such date of determination, the
amount of unrestricted Cash and Cash Equivalents in excess of $20,000,000 to the
extent that there is an equivalent amount of Unsecured Indebtedness that matures
within twenty-four (24) months of such date of determination) to
(2) Unencumbered Asset Value to exceed 65%.

 

Section 8.04                            Relationship of Secured Indebtedness to
Capitalization Value.  As of the last day of any fiscal quarter, Secured
Indebtedness (net of, as of such date of determination, the amount of
unrestricted Cash and Cash Equivalents in excess of $20,000,000 to the extent
that there is an equivalent amount of Secured Indebtedness that matures within
twenty-four (24) months of such date of determination) to exceed 40% of
Capitalization Value.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01                            Events of Default.  Any of the following
events shall be an “Event of Default”:

 

(1)                                 If Borrower shall fail to pay the principal
of any Loans as and when due, and such failure to pay shall continue unremedied
for five (5) days after the due date of such amount; or fail to pay interest
accruing on any Loans or

 

47

--------------------------------------------------------------------------------


 

reimbursement obligations as and when due, and such failure to pay shall
continue unremedied for five (5) days after written notice by Administrative
Agent of such failure to pay; or fail to make any payment required under
Section 6.10 as and when due; or fail to pay any fee or any other amount due
under this Agreement, any other Loan Document or the Fee Letter or the
Supplemental Fee Letter as and when due and such failure to pay shall continue
unremedied for two (2) Banking Days after written notice by Administrative Agent
of such failure to pay; or

 

(2)                                 If any representation or warranty made by
Borrower in this Agreement or in any other Loan Document or which is contained
in any certificate, document, opinion, financial or other statement furnished at
any time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made; or

 

(3)                                 If Borrower shall fail (a) to perform or
observe any term, covenant or agreement contained in Section 2.01(e),
Article VII or Article VIII; or (b) to perform or observe any term, covenant or
agreement contained in this Agreement (other than obligations specifically
referred to elsewhere in this Section 9.01) or any Loan Document, or any other
document executed by Borrower and delivered to Administrative Agent or the Banks
in connection with the transactions contemplated hereby and such failure under
this clause (b) shall remain unremedied for thirty (30) consecutive calendar
days after notice thereof (or such shorter cure period as may be expressly
prescribed in the applicable document); provided, however, that if any such
default under clause (b) above cannot by its nature be cured within such thirty
(30) day, or shorter, as the case may be, grace period and so long as Borrower
shall have commenced cure within such thirty (30) day, or shorter, as the case
may be, grace period and shall, at all times thereafter, diligently prosecute
the same to completion, Borrower shall have an additional period, not to exceed
sixty (60) days,  to cure such default; in no event, however, is the foregoing
intended to effect an extension of the Maturity Date; or

 

(4)                                 If Borrower or any Consolidated Business
shall fail (a) to pay any Recourse Debt (i) assumed by Borrower or such
Consolidated Business in connection with the acquisition of the assets and
liabilities of Archstone Enterprise LP in an amount equal to or greater than
$100,000,000 or (ii) of Borrower or such Consolidated Business (other than the
payment obligations described in paragraph (1) of this Section and assumed
obligations referenced in clause (i) of this paragraph) in an amount equal to or
greater than $50,000,000, in each case, when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) after the expiration of
any applicable grace period, or (b) to perform or observe any material term,
covenant, or condition under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, after
the giving of notice or the lapse of time, or both (other than in cases where,
in the judgment of the Required Banks, meaningful discussions likely to result
in (i) a waiver or cure of the failure

 

48

--------------------------------------------------------------------------------


 

to perform or observe, or (ii) otherwise averting such acceleration are in
progress between Borrower and the obligee of such Debt), the maturity of such
Debt, or any such Debt shall be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled or otherwise
required prepayment), prior to the stated maturity thereof; or

 

(5)                                 If Borrower, or any Affiliate of Borrower to
which $50,000,000 or more of Capitalization Value is attributable, shall
(a) generally not, or be unable to, or shall admit in writing its inability to,
pay its debts as such debts become due; or (b) make an assignment for the
benefit of creditors, petition or apply to any tribunal for the appointment of a
custodian, receiver or trustee for it or a substantial part of its assets; or
(c) commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation Law of any jurisdiction,
whether now or hereafter in effect; or (d) have had any such petition or
application filed or any such proceeding shall have been commenced, against it,
in which an adjudication or appointment is made or order for relief is entered,
or which petition, application or proceeding remains undismissed or unstayed for
a period of sixty (60) days or more; or (e) be the subject of any proceeding
under which all or a substantial part of its assets may be subject to seizure,
forfeiture or divestiture; or (f) by any act or omission indicate its consent
to, approval of or acquiescence in any such petition, application or proceeding
or order for relief or the appointment of a custodian, receiver or trustee for
all or any substantial part of its property; or (g) suffer any such
custodianship, receivership or trusteeship for all or any substantial part of
its property, to continue undischarged for a period of sixty (60) days or more;
or

 

(6)                                 If one or more judgments, decrees or orders
for the payment of money in an amount in excess of 5% of Consolidated Tangible
Net Worth (excluding any such judgments, decrees or orders which are fully
covered by insurance) in the aggregate shall be rendered against Borrower or any
of its Material Affiliates, and any such judgments, decrees or orders shall
continue unsatisfied and in effect for a period of thirty (30) consecutive days
without being vacated, discharged, satisfied or stayed or bonded pending appeal;
or

 

(7)                                 If any of the following events shall occur
or exist with respect to Borrower or any ERISA Affiliate:  (a) any Prohibited
Transaction involving any Plan; (b) any Reportable Event with respect to any
Plan; (c) the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan; (d) any event or circumstance
which would constitute grounds for the termination of, or for the appointment of
a trustee to administer, any Plan under Section 4042 of ERISA, or the
institution by the PBGC of proceedings for any such termination or appointment
under Section 4042 of ERISA; or (e) complete or partial withdrawal under
Section 4201 or 4204 of ERISA from a Multiemployer Plan or the reorganization,
insolvency, or termination of any Multiemployer Plan; and in each case above, if
such event or conditions, if any, could in the reasonable opinion of any Bank
subject Borrower to any tax, penalty, or other liability to a Plan,
Multiemployer Plan, the PBGC or

 

49

--------------------------------------------------------------------------------


 

otherwise (or any combination thereof) which in the aggregate exceeds or is
likely to exceed $50,000; or

 

(8)                                 If at any time Borrower is not a qualified
real estate investment trust under Sections 856 through 860 of the Code or is
not a publicly traded company listed on the New York Stock Exchange; or

 

(9)                                 If at any time any portion of Borrower’s
assets constitute plan assets for ERISA purposes (within the meaning of 29
C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA); or

 

(10)                          If, in the reasonable judgment of all of the Banks
(and the basis for such determination is provided to Borrower in writing in
reasonable detail), there shall occur a Material Adverse Change; or

 

(11)                          If, during any period of up to twelve
(12) consecutive months commencing on or after the Closing Date, individuals who
were directors of Borrower at the beginning of such period (the “Continuing
Directors”), plus any new directors whose election or appointment was approved
by a majority of the Continuing Directors then in office, shall cease for any
reason to constitute a majority of the Board of Directors of Borrower; or

 

(12)                          If, through any transaction or series of related
transactions, any Person (including Affiliates of such Person) shall acquire
beneficial ownership, directly or indirectly, of securities of Borrower (or of
securities convertible into securities of Borrower) representing 25% or more of
the combined voting power of all securities of Borrower entitled to vote in the
election of directors; or

 

(13)                          Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, cancelled or rescinded, without the prior
written approval of Administrative Agent and such number or percentage of Banks
as shall be required hereunder; or Borrower commences any legal proceeding at
law or in equity to contest, or make unenforceable, cancel, revoke or rescind
any of the Loan Documents, or any court or any other governmental or regulatory
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof.

 

Section 9.02                            Remedies.  If an Event of Default has
occurred and is continuing (other than an Event of Default with respect to
Borrower described in Section 9.01(5)), Administrative Agent, at the request of
the Required Banks (except, in the case of clause (i) below, at the request of
the Majority in Interest with respect to the Term A-1 Loans or Term A-2 Loans,
as the context may require) shall by notice to Borrower take any or all of the
following actions, at the same or different times:  (i) terminate the Term Loan
Commitments, and thereupon the Term Loan Commitments shall terminate
immediately, (ii) declare the Loans and other Obligations then

 

50

--------------------------------------------------------------------------------


 

outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans and such other
Obligations so declared to be due and payable, together with accrued interest
thereon, any Prepayment Premium, and all fees and other obligations of Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower and (iii) exercise any remedies provided in any of the
Loan Documents or by law; and in case of any Event of Default with respect to
Borrower described in Section 9.01(5), the Term Loan Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, any Prepayment Premium, and all fees and
other obligations of Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Borrower.  Notwithstanding the foregoing, if
an Event of Default under Section 9.01(10) shall occur and be continuing,
Administrative Agent shall not be entitled to exercise the foregoing remedies
until (1) it has received a written notice from all of the Banks (the “Unanimous
Bank Notices”) (i) requesting Administrative Agent exercise such remedies and
(ii) indicating each Bank’s conclusion in its reasonable judgment that a
Material Adverse Change has occurred and (2) Administrative Agent has provided
notice to Borrower, together with copies of all of the Unanimous Bank Notices.

 

Section 9.03                            Allocation of Proceeds.  If an Event of
Default exists, all payments received by Administrative Agent (or any Bank as a
result of its exercise of remedies permitted under Section 12.08) under any of
the Loan Documents in respect of any Obligations shall be applied in the
following order and priority:

 

(a)                                 to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to Administrative Agent in its capacity as
such;

 

(b)                                 to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Banks under the Loan Documents, including
attorney fees, ratably among the Banks in proportion to the respective amounts
described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans, ratably among
the Banks in proportion to the respective amounts described in this
clause (c) payable to them;

 

(d)                                 to payment of that portion of the
Obligations constituting unpaid principal of the Loans, ratably among the Banks
in proportion to the respective amounts described in this clause (d) payable to
them; and

 

(e)                                  the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to Borrower or as otherwise
required by applicable Law.

 

51

--------------------------------------------------------------------------------


 

ARTICLE X

 

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

Section 10.01                     Appointment, Powers and Immunities of
Administrative Agent.

 

(a)                                 Each Bank hereby irrevocably appoints and
authorizes Administrative Agent to act as its agent hereunder and under any
other Loan Document with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and any other Loan Document,
together with such other powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of Administrative Agent
and the Banks, and Borrower shall not have rights as a third party beneficiary
of any of such provisions.

 

(b)                                 Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Banks (or such other
number or percentage of the Banks as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.02 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in its final, non-appealable judgment.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or

 

52

--------------------------------------------------------------------------------

 


 

genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by Administrative Agent.  Administrative Agent
and any such sub agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of Administrative Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

Section 10.02                     Reliance by Administrative Agent. 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any certification, notice or other communication
(including any thereof by telephone, telex, telegram, cable, electronic message,
or internet or intranet website posting) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Administrative Agent.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Bank, Administrative Agent may
presume that such condition is satisfactory to such Bank unless Administrative
Agent shall have received notice to the contrary from such Bank prior to the
making of such Loan.  Administrative Agent may deem and treat each Bank as the
holder of the Loan made by it for all purposes hereof and shall not be required
to deal with any Person who has acquired a Participation in any Loan or
Participation from a Bank.  As to any matters not expressly provided for by this
Agreement or any other Loan Document, Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions signed by the Required Banks or all Banks, as required by this
Agreement, and such instructions of the Required Banks or all Banks, as the case
may be, and any action taken or failure to act pursuant thereto, shall be
binding on all of the Banks and any other holder of all or any portion of any
Loan or Participation.  Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 10.03                     Defaults.  Administrative Agent shall not be
deemed to have knowledge of the occurrence of a Default or Event of Default
unless Administrative Agent has received notice from a Bank or Borrower
specifying such Default or Event of Default and stating that such notice is a
“Notice of Default.”  In the event that Administrative Agent receives such a
notice of the occurrence of a Default or Event of Default, Administrative Agent
shall give prompt notice thereof to the Banks.  Administrative Agent, following
consultation with the Banks, shall (subject to Section 10.07 and Section 12.02)
take such action with respect to such Default or Event of Default which is
continuing as shall be directed by the Required Banks; provided that, unless and
until Administrative Agent shall have received such directions, Administrative
Agent may take such action, or refrain from taking such action, with respect to
such Default or Event of Default as it shall deem advisable in the best interest
of the Banks; and

 

53

--------------------------------------------------------------------------------


 

provided further that Administrative Agent shall not send a notice of default or
acceleration to Borrower without the approval of the Required Banks.  In no
event shall Administrative Agent be required to take any such action which it
determines to be contrary to Law or to the Loan Documents.  Each of the Banks
acknowledges and agrees that no individual Bank may separately enforce or
exercise any of the provisions of any of the Loan Documents, including, without
limitation, the Notes, other than through Administrative Agent.

 

Section 10.04                     Rights of Administrative Agent as a Bank. 
With respect to its Term Loan Commitment and the Loan provided by it,
Administrative Agent in its capacity as a Bank hereunder shall have the same
rights and powers hereunder as any other Bank and may exercise the same as
though it were not acting as Administrative Agent, and the term “Bank” or
“Banks” shall, unless the context otherwise indicates, include Administrative
Agent in its capacity as a Bank.  Administrative Agent and its Affiliates may
(without having to account therefor to any Bank) accept deposits from, lend
money to (on a secured or unsecured basis), and generally engage in any kind of
banking, trust or other business with Borrower (and any Affiliates of Borrower)
as if it were not acting as Administrative Agent and without any duty to account
therefor to the Banks.

 

Section 10.05                     Indemnification of Administrative Agent.  Each
Bank agrees to indemnify Administrative Agent (to the extent not reimbursed
under Section 12.04 or under the applicable provisions of any other Loan
Document, but without limiting the obligations of Borrower under Section 12.04
or such provisions), for its Pro Rata Share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Administrative Agent in any way relating to
or arising out of this Agreement, any other Loan Document or any other documents
contemplated by or referred to herein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 12.04) or under the applicable provisions of any
other Loan Document or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided that no Bank shall be
liable for (1) any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified, as determined
by a court of competent jurisdiction by final and nonappealable judgment,
(2) any loss of principal or interest with respect to Administrative Agent’s
Loan or (3) any loss suffered by Administrative Agent in connection with a swap
or other interest rate hedging arrangement entered into with Borrower and that
no action taken in accordance with the directions of the Required Banks (or all
of the Banks, if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section.  The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder or under the other Loan Documents and the termination
of this Agreement.

 

Section 10.06                     Non-Reliance on Administrative Agent and Other
Banks.  Each Bank agrees that it has, independently and without reliance on
Administrative Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of
Borrower and the decision to enter into this Agreement and that it will,
independently and without reliance upon Administrative Agent or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its

 

54

--------------------------------------------------------------------------------


 

own analysis and decisions in taking or not taking action under this Agreement
or any other Loan Document.  Neither Administrative Agent nor any of its Related
Parties makes any warranty or representation to any Bank or any other Person, or
shall be responsible to any Bank or any other Person for any statement, warranty
or representation made or deemed made by Borrower, any Bank or any other Person
in or in connection with this Agreement or any other Loan Document. 
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrower of this Agreement or any other Loan
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of Borrower.  Except for notices, reports and
other documents and information expressly required to be furnished to the Banks
by Administrative Agent hereunder, Administrative Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of Borrower (or any
Affiliate of Borrower) which may come into the possession of Administrative
Agent or any of its Affiliates.  Administrative Agent shall not be required to
file this Agreement, any other Loan Document or any document or instrument
referred to herein or therein, for record or give notice of this Agreement, any
other Loan Document or any document or instrument referred to herein or therein,
to anyone.  Each of the Banks acknowledges that Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to Administrative Agent and is not acting as counsel to
any Bank.

 

Section 10.07                     Failure of Administrative Agent to Act. 
Except for action expressly required of Administrative Agent hereunder,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall have received further assurances of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  If any indemnity furnished by the
Banks to Administrative Agent for any purpose shall, in the reasonable opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

 

Section 10.08                     Resignation of Administrative Agent. 
Administrative Agent may resign at any time as Administrative Agent under the
Loan Documents by giving written notice thereof to the Banks and Borrower and,
provided that no Default or Event of Default exists, subject to Borrower’s
reasonable approval (and Borrower shall promptly respond to Administrative Agent
with respect to any such requested resignation).  Administrative Agent may be
removed as administrative agent by all of the Banks (other than the Bank then
acting as Administrative Agent) and Borrower upon 30 days’ prior written notice
if (a) Administrative Agent is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence or willful
misconduct in the course of performing its duties hereunder or (b) the Bank then
acting in the capacity of Administrative Agent shall have an aggregate unused
Term Loan Commitment and Term Loans as of any date less than 5% of the Total
Term Loan Commitment plus the aggregate Term Loans as of such date.  Upon any
such resignation or removal, the Required Banks shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to Borrower’s approval, which approval shall
not be unreasonably withheld or delayed (except that Borrower shall, in all
events, be deemed to have approved each Bank and any of its Affiliates as a
successor Administrative Agent).  If no successor Administrative Agent shall
have been so

 

55

--------------------------------------------------------------------------------


 

appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation or the Banks’ removal of the current
Administrative Agent, then the current Administrative Agent may, on behalf of
the Banks, appoint a successor Administrative Agent, which shall be a Bank, if
any Bank shall be willing to serve, and otherwise shall be an eligible Assignee;
provided that if Administrative Agent shall notify Borrower and the Banks that
no Bank has accepted such appointment, then such resignation or removal shall
nonetheless become effective in accordance with such notice or, in the case of
removal, at the end of such 30-day period and (1)  Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through Administrative Agent shall instead be made to each Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Banks so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of Administrative Agent
as if each such Bank were itself Administrative Agent.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article X shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, Administrative Agent may assign its rights and duties under the Loan
Documents to any of its Affiliates by giving Borrower and each Bank prior
written notice.

 

Section 10.09                     Amendments Concerning Agency Function. 
Notwithstanding anything to the contrary contained herein, Administrative Agent
shall not be bound by any waiver, amendment, supplement or modification hereof
or of any other Loan Document which affects its duties, rights, and/or function
hereunder or thereunder unless it shall have given its prior written consent
thereto.

 

Section 10.10                     Liability of Administrative Agent. 
Administrative Agent shall not have any liabilities or responsibilities to
Borrower on account of the failure of any Bank to perform its obligations
hereunder or to any Bank on account of the failure of Borrower to perform its
obligations hereunder or under any other Loan Document.

 

Section 10.11                     Transfer of Agency Function.  Without the
consent of Borrower or any Bank, Administrative Agent may at any time or from
time to time transfer its functions as Administrative Agent hereunder to any of
its offices wherever located in the United States, provided that Administrative
Agent shall promptly notify Borrower and the Banks thereof.

 

Section 10.12                     Non-Receipt of Funds by Administrative Agent.

 

(a)                                 Unless Administrative Agent shall have
received notice from a Bank or Borrower (either one as appropriate being the
“Payor”) prior to the date on which such Bank is to make payment hereunder to
Administrative Agent of the proceeds of a Loan or Borrower is to make

 

56

--------------------------------------------------------------------------------


 

payment to Administrative Agent, as the case may be (either such payment being a
“Required Payment”), which notice shall be effective upon receipt, that the
Payor will not make the Required Payment in full to Administrative Agent,
Administrative Agent may assume that the Required Payment has been made in full
to Administrative Agent on such date, and Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
make the amount thereof available to the intended recipient on such date.  If
and to the extent the Payor shall not have in fact so made the Required Payment
in full to Administrative Agent, the recipient of such payment shall repay to
Administrative Agent forthwith on demand such amount made available to it
together with interest thereon, for each day from the date such amount was so
made available by Administrative Agent until the date Administrative Agent
recovers such amount, at the customary rate set by Administrative Agent for the
correction of errors among Banks for three (3) Banking Days and thereafter at
the Base Rate.

 

(b)                                 If, after Administrative Agent has paid each
Bank’s share of any payment received or applied by Administrative Agent in
respect of the Loan, that payment is rescinded or must otherwise be returned or
paid over by Administrative Agent, whether pursuant to any bankruptcy or
insolvency Law, sharing of payments clause of any loan agreement or otherwise,
such Bank shall, at Administrative Agent’s request, promptly return its share of
such payment or application to Administrative Agent, together with such Bank’s
proportionate share of any interest or other amount required to be paid by
Administrative Agent with respect to such payment or application.  In addition,
if a court of competent jurisdiction shall adjudge that any amount received and
distributed by Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to Administrative
Agent its share of the amount so adjudged to be repaid or shall pay over to the
same in such manner and to such Persons as shall be determined by such court.

 

Section 10.13                     [Reserved].

 

Section 10.14                     [Reserved].

 

Section 10.15                     Pro Rata Treatment.  Except to the extent
otherwise provided, (1) each advance of proceeds of the Term Loans shall be made
by the Banks and (2) each payment of the fees accruing under paragraph (b) of
Section 2.07 shall be made for the account of the Banks, ratably according to
the amounts of their respective Pro Rata Shares.  Except as otherwise expressly
provided in this Agreement, each payment in respect of principal or interest
under the Loans shall be applied to such obligations owing to the Banks pro rata
according to the respective amounts then due and owing to the Banks.

 

Section 10.16                     Sharing of Payments Among Banks.  Subject to
Section 9.03, if a Bank shall obtain payment of any principal of or interest on
any Loan or other Obligation made by it through the exercise of any right of
setoff, banker’s lien, counterclaim, or by any other means (including direct
payment), and such payment results in such Bank receiving a greater payment than
it would have been entitled to had such payment been paid directly to
Administrative Agent for disbursement to the Banks, then such Bank shall
promptly purchase for cash from the other Banks Participations in the Loans made
by or other Obligations owed to the other Banks in such amounts, and make such
other adjustments from time to time as shall be equitable to the end that

 

57

--------------------------------------------------------------------------------


 

all the Banks shall share ratably the benefit of such payment.  To such end, the
Banks shall make appropriate adjustments among themselves (by the resale of
Participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  Borrower agrees that any Bank so purchasing a Participation in the
Loans made by or other Obligations owed to other Banks may exercise all rights
of setoff, banker’s lien, counterclaim or similar rights with respect to such
Participation.  Nothing contained herein shall require any Bank to exercise any
such right or shall affect the right of any Bank to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness of
Borrower.

 

Section 10.17                     Possession of Documents.  Each Bank shall keep
possession of its own Note.  Administrative Agent shall hold all the other Loan
Documents and related documents in its possession and maintain separate records
and accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

 

Section 10.18                     No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent or a Bank hereunder.

 

Section 10.19                     Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to Borrower, Administrative Agent
(irrespective of whether the principal of any Loan or reimbursement obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
reimbursement obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Banks and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Banks
and Administrative Agent and their respective agents and counsel and all other
amounts due the Banks and Administrative Agent under this Agreement) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.07 and 12.04.

 

58

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank to authorize Administrative Agent to vote in respect
of the claim of any Bank in any such proceeding.

 

ARTICLE XI

 

NATURE OF OBLIGATIONS

 

Section 11.01                     Absolute and Unconditional Obligations. 
Borrower acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.

 

The obligations and liabilities of Borrower under this Agreement and other Loan
Documents shall not be conditioned or contingent upon the pursuit by any Bank or
any other Person at any time of any right or remedy against Borrower or any
other Person which may be or become liable in respect of all or any part of the
Obligations or against any collateral or security or guarantee therefor or right
of setoff with respect thereto.

 

Section 11.02                     Non-Recourse to Borrower’s Principals. 
Notwithstanding anything to the contrary contained herein, in any of the other
Loan Documents, or in any other instruments, certificates, documents or
agreements executed in connection with the Loans (all of the foregoing, for
purposes of this Section, hereinafter referred to, individually and
collectively, as the “Relevant Documents”), no recourse under or upon any
Obligation, representation, warranty, promise or other matter whatsoever shall
be had against any of Borrower’s Principals and each Bank expressly waives and
releases, on behalf of itself and its successors and assigns, all right to
assert any liability whatsoever under or with respect to the Relevant Documents
against, or to satisfy any claim or obligation arising thereunder against, any
of Borrower’s Principals or out of any assets of Borrower’s Principals,
provided, however, that nothing in this Section shall be deemed to (1) release
Borrower from any personal liability pursuant to, or from any of its respective
obligations under, the Relevant Documents, or from personal liability for its
fraudulent actions or fraudulent omissions; (2) release any of Borrower’s
Principals from personal liability for its or his own fraudulent actions or
fraudulent omissions; (3) constitute a waiver of any obligation evidenced or
secured by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans or other Obligations or any and all of
the assets of Borrower (notwithstanding the fact that any or all of Borrower’s
Principals have an ownership interest in Borrower and, thereby, an interest in
the assets of Borrower) or to name Borrower (or, to the

 

59

--------------------------------------------------------------------------------


 

extent that the same are required by applicable Law or are determined by a court
to be necessary parties in connection with an action or suit against Borrower or
any collateral hereafter given for the Loans or other Obligations, any of
Borrower’s Principals) as a party defendant in, and to enforce against any
collateral hereafter given for the Loans or other Obligations and/or assets of
Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable Law or determined by a court to be necessary to preserve
Administrative Agent’s and/or Banks’ rights against any collateral hereafter
given for the Loans or other Obligations or Borrower, but not otherwise) or
shall be enforced against Borrower’s Principals or their assets.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                     Binding Effect of Request for Advance. 
Borrower agrees that, by its acceptance of any advance of proceeds of the Loans
under this Agreement, it shall be bound in all respects by the request for
advance submitted on its behalf in connection therewith with the same force and
effect as if Borrower had itself executed and submitted the request for advance
and whether or not the request for advance is executed and/or submitted by an
authorized person.

 

Section 12.02                     Amendments and Waivers.  No amendment or
waiver of any provision of this Agreement or any other Loan Document nor consent
to any departure by Borrower (or, in the case of any guaranty executed and
delivered pursuant to clause (y) of the definition of “Unencumbered Assets” in
Section 1.01, the Subsidiary Guarantor referred to therein) therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Banks and, solely for purposes of its acknowledgment thereof,
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall (1) increase the Term Loan
Commitment of any Bank without the written consent of such Bank; (2) reduce the
principal of, or interest on, the Loans or reimbursement obligations or any fees
due hereunder or any other amount due hereunder or under any Loan Document,
without the written consent of each Bank affected thereby; (3) postpone any date
fixed for any payment of principal of, or interest on, the Loans or
reimbursement obligations or any fees due hereunder or under any Loan Document
without the written consent of each Bank adversely affected thereby; (4) change
the definition of “Required Banks”, “Majority in Interest” or “Maturity Date”,
without the written consent of each Bank; (5) amend Section 9.03, Section 10.15,
this Section or any other provision requiring the consent of all the Banks,
without the written consent of each Bank; (6) waive any default under
paragraph (5) of Section 9.01, without the written consent of each Bank,
(7) release all or substantially all of the guaranties executed and delivered
pursuant to clause (y) of the definition of “Unencumbered Assets” in
Section 1.01, without the written consent of each Bank or (8) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights or obligations in respect of any Banks holding Term Loans of any
Class differently than the Banks holding Loans of any other Class without the
written consent of the Banks representing a Majority in Interest of each
affected Class; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of Administrative Agent hereunder without
the prior written consent of Administrative Agent.

 

60

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Banks or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Lenders), except that (x) the Term Loan
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Bank and (y) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Lender more adversely than other affected Banks shall require the
consent of such Defaulting Lender.  Any advance of proceeds of the Loans made
prior to or without the fulfillment by Borrower of all of the conditions
precedent thereto, whether or not known to Administrative Agent and the Banks,
shall not constitute a waiver of any Default or Event of Default or a waiver of
the requirement that all conditions, including the non-performed conditions,
shall be required with respect to all future advances.  Neither any failure or
delay on the part of Administrative Agent or any Bank to exercise any right
hereunder nor any single or partial exercise of any right or power hereunder or
any abandonment or discontinuance of steps to enforce such right or power shall
operate as a waiver thereof or preclude any other or further exercise thereof or
the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or thing as
to which such determination, approval, consent or disapproval is requested and
(iii) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Bank shall reply promptly, but in any
event within ten (10) Banking Days (or five (5) Banking Days with respect to any
decision to accelerate or stop acceleration of the Loans and other Obligations)
after receipt of the request therefor by Administrative Agent (the “Bank Reply
Period”).  Unless a Bank shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved or
consented to such recommendation or determination.

 

Section 12.03                     Usury.  Anything herein to the contrary
notwithstanding, the obligations of Borrower under this Agreement and the Loans
shall be subject to the limitation that payments of interest shall not be
required to the extent that receipt thereof would be contrary to provisions of
Law applicable to a Bank limiting rates of interest which may be charged or
collected by such Bank.

 

Section 12.04                     Expenses; Indemnification.  Borrower agrees
(i) to reimburse Administrative Agent and Syndication Agent on demand for all
costs, expenses, and charges (including, without limitation, all reasonable fees
and charges of engineers, appraisers and legal counsel) incurred by it in
connection with the Loans and the preparation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto; provided that Borrower shall only be obligated to reimburse such costs
in connection with the preparation, review, negotiation, execution and delivery
of the Loan Documents to the extent incurred by Administrative Agent and its
Affiliates and not to the extent incurred by Syndication Agent and its
Affiliates, and (ii) to reimburse each of the Banks for reasonable legal costs,
expenses and charges incurred by each of the Banks in connection with the
performance or enforcement of this Agreement, the Notes, or any other Loan
Documents; provided, however,

 

61

--------------------------------------------------------------------------------


 

that Borrower is not responsible for costs, expenses and charges incurred by the
Bank Parties in connection with the administration or syndication of the Loans
(other than the fees required by the Fee Letter and the Supplemental Fee
Letter).  Borrower agrees to indemnify Administrative Agent (and any sub-agent
thereof) and each Bank and their respective Affiliates, directors, officers,
employees, advisors and agents (each such Person, an “Indemnitee”) from, hold
each of them harmless against and pay or reimburse any such Indemnitee for, any
and all losses, liabilities, claims, damages or expenses incurred by or asserted
against any of them by any Person (other than such Indemnitee), arising out of,
in connection with or by reason of (x) any claims by brokers due to acts or
omissions by Borrower, (y) this Agreement or the transactions contemplated
hereby (including, without limitation, the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, the use or proposed use of any Loan
or the proceeds therefrom and the Banks’ use of Borrower information as
creditors in possession, exercising rights or remedies or violation of or
non-compliance with applicable Law) or (z) any investigation or litigation or
other proceedings (including any threatened investigation or litigation or other
proceedings, whether asserted by Borrower, any of Borrower’s Affiliates or any
other Person and regardless of whether Administrative Agent or any Bank is party
thereto) relating to any actual use or proposed use by Borrower of the proceeds
of the Loans, including without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction by final and nonappealable judgment).  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct and actual damages resulting from such
Indemnitee’s breach of Section 12.20.  To the extent permitted by applicable
law, Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any transaction, agreement
or instrument contemplated hereby, any Loan or the use of the proceeds thereof. 
If and to the extent that the obligations of Borrower under this Section are
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations that is
permissible under applicable Law.

 

The obligations of Borrower under this Section and under Article III shall
survive the repayment of all amounts due under or in connection with any of the
Loan Documents and the termination of the Loans and are in addition to, and not
in substitution of, any of the other obligations set forth in this Agreement or
any other Loan Document to which it is a party, provided, however, that in the
case of Article III, such obligations shall survive only for a period of ninety
(90) days after such repayment and termination.

 

Section 12.05                     Assignment; Participation.  This Agreement
shall be binding upon, and shall inure to the benefit of, Borrower,
Administrative Agent, the Banks and their respective successors and permitted
assigns.  Borrower may not assign or transfer its rights or obligations

 

62

--------------------------------------------------------------------------------


 

hereunder without the prior written consent of each Bank (and any attempted
assignment or transfer without such consent shall be null and void).

 

Any Bank may, without the consent of Borrower or Administrative Agent, at any
time grant to one or more banks or other institutions (other than a natural
person, a Defaulting Lender or Borrower or any of Borrower’s Affiliates or
Consolidated Businesses) (each a “Participant”) participating interests in its
Loan (each a “Participation”).  In the event of any such grant by a Bank of a
Participation to a Participant, whether or not Borrower or Administrative Agent
was given notice, such Bank shall remain responsible for the performance of its
obligations hereunder, and Borrower and Administrative Agent shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations hereunder.  Any agreement pursuant to which any Bank may grant
such a participating interest shall provide that such Bank shall retain the sole
right and responsibility to enforce the obligations of Borrower hereunder and
under any other Loan Document including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in the first proviso to Section 12.02 without the
consent of the Participant.  Any Participant hereunder shall have the same
benefits as any Bank with respect to the yield protection and increased cost
provisions of Article III, but a Participant shall not be entitled to receive
any greater payment than the Bank granting such Participation would have been
entitled to receive.  Each Bank that sells a participation shall, acting solely
for this purpose as an agent of Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 

Subject to the conditions set forth below, any Bank may assign to one or more
assignees (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
all or a portion of the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(i)                                     Borrower, provided that no consent of
Borrower shall be required for an assignment to a Bank, an Affiliate of a Bank,
an Approved Fund or, if an Event of Default has occurred and is continuing, any
other Assignee; provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to

 

63

--------------------------------------------------------------------------------


 

Administrative Agent within five (5) Banking Days after having received written
notice thereof requesting Borrower’s approval and containing a legend that
states “REQUEST FOR APPROVAL - FAILURE TO OBJECT TO THIS REQUEST WITHIN FIVE
(5) BANKING DAYS SHALL BE DEEMED APPROVAL”; and

 

(ii)                                  Administrative Agent, provided that no
consent of Administrative Agent shall be required for an assignment of any Term
Loan Commitment to an Affiliate of a Bank, an Approved Fund or an Assignee that
is a Bank with a Term Loan Commitment immediately prior to giving effect to such
assignment.

 

Such assignments shall be subject to the following additional conditions:

 

(1)                                 except in the case of an assignment to a
Bank or an Affiliate of a Bank or an assignment of the entire remaining amount
of the assigning Bank’s Term Loan Commitment or Loans, the amount of the Term
Loan Commitment or Loans of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to Administrative Agent) shall not be less than
$5,000,000 unless each of Borrower and Administrative Agent otherwise consent,
provided that no such consent of Borrower shall be required if an Event of
Default has occurred and is continuing;

 

(2)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement;

 

(3)                                 the parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $4,500 ($7,500 for any Defaulting Lender);

 

(4)                                 the Assignee, if it shall not be a Bank,
shall deliver to Administrative Agent an Administrative Questionnaire in which
the Assignee designates one or more contacts to whom all syndicate-level
information (which may contain material non-public information about Borrower
and its related parties or its securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws; and

 

(5)                                 no such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Consolidated Businesses, or (B) to
any Defaulting Lender or any of its Consolidated Businesses, or any Person who,
upon becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

For the purposes of this Section 12.05, the term “Approved Fund” has the
following meaning:

 

64

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

 

Upon (i) execution and delivery of such Assignment and Acceptance, (ii) payment
by such Assignee to the Bank of an amount equal to the purchase price agreed
between the Bank and such Assignee and (iii) payment of the fee described in
paragraph (3) above, such Assignee shall be a Bank Party to this Agreement and
shall have all the rights and obligations of a Bank as set forth in such
Assignment and Acceptance, and the assigning Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this paragraph, substitute Notes shall be issued to the assigning
Bank and Assignee by Borrower, in exchange for the return of the original Note. 
The obligations evidenced by such substitute notes shall constitute
“Obligations” for all purposes of this Agreement and the other Loan Documents. 
In connection with Borrower’s execution of substitute notes as aforesaid,
Borrower shall deliver to Administrative Agent evidence, satisfactory to
Administrative Agent, of all requisite corporate action to authorize Borrower’s
execution and delivery of the substitute notes and any related documents.  The
Assignee shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any Taxes in
accordance with Section 3.10.  Each Assignee shall be deemed to have made the
representations contained in, and shall be bound by the provisions of,
Section 3.10.

 

Any Bank may at any time pledge or assign or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 12.05 shall not apply to
any such pledge or assignment or grant of a security interest; provided that no
such pledge or assignment or grant of a security interest shall release a Bank
from any of its obligations hereunder or substitute any such pledgee or Assignee
or grantee for such Bank as a party hereto.

 

Borrower recognizes that in connection with a Bank’s selling of Participations
or making of assignments, any or all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or Assignee or
prospective Participant or Assignee.  In connection with a Bank’s delivery of
any financial statements and appraisals to any such Participant or Assignee or
prospective Participant or Assignee, such Bank shall also indicate that the same
are delivered on a confidential basis.  Borrower agrees to provide all
assistance reasonably requested by a Bank to enable such Bank to sell
Participations or make assignments of its Loan as permitted by this Section. 
Each Bank agrees to provide Borrower with notice of all Participations sold by
such Bank to other than its Affiliates.  Any Bank or Participant may pledge its
Loans or Participations as collateral in accordance with applicable law.

 

Administrative Agent, acting solely for this purpose as an agent of Borrower
(and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of

 

65

--------------------------------------------------------------------------------


 

each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Term Loan
Commitments of, and principal amounts of the Loans and any accrued and unpaid
interest and any other amounts thereon, owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and Borrower, Administrative Agent
and the Banks may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary and no transfer of an interest
in the Loans shall be effective unless and until recorded in the Register.  In
addition, Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank.  The Register shall be available for inspection by Borrower and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.  This paragraph shall be construed so that the Loans are at all times
maintained in “registered form” for purposes of the Code and any applicable
regulations (and any other relevant or successor provisions of the Code or such
regulations).

 

Section 12.06                     Documentation Satisfactory.  All documentation
required from or to be submitted on behalf of Borrower in connection with this
Agreement and the documents relating hereto shall be subject to the prior
approval of, and be satisfactory in form and substance to, Administrative Agent,
its counsel and, where specifically provided herein, the Banks.  In addition,
the persons or parties responsible for the execution and delivery of, and
signatories to, all of such documentation, shall be acceptable to, and subject
to the approval of, Administrative Agent and its counsel and the Banks.

 

Section 12.07                     Notices.

 

(a)                                 Unless the party to be notified otherwise
notifies the other party in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower by
ordinary mail or overnight courier, receipt confirmed, addressed to such party
at its address on the signature page of this Agreement.  Notices shall be
effective (1) if by telephone, at the time of such telephone conversation,
(2) if given by mail, three (3) days after mailing; and (3) if given by
overnight courier, upon receipt.  Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank pursuant to Section 2 if such
Bank, has notified Administrative Agent that it is incapable of receiving
notices under such section by electronic communication.  Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement

 

66

--------------------------------------------------------------------------------


 

from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Banking Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  The Platform.  THE PLATFORM (AS DEFINED IN
SECTION 6.09) IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS (AS DEFINED IN SECTION 6.09) OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent, Syndication Agent or any
of its Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Bank or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s or Syndication Agent’s transmission of
Borrower Materials through the internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

Section 12.08                     Setoff.  Borrower agrees that, in addition to
(and without limitation of) any right of setoff, bankers’ lien or counterclaim a
Bank may otherwise have, each Bank shall be entitled, at its option, subject to
receipt of the prior written consent of the Required Banks exercised in their
sole discretion, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of Borrower at any of such
Bank’s offices, in Dollars or in any other currency, against any amount payable
by Borrower to such Bank under this Agreement or such Bank’s Note, or any other
Loan Document which is not paid when due (regardless of whether such balances
are then due to Borrower), in which case it shall promptly notify Borrower and
Administrative Agent thereof; provided that such Bank’s failure to give such
notice shall not affect the validity thereof, and provided further, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Banks, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a

 

67

--------------------------------------------------------------------------------


 

statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

 

Section 12.09                     Table of Contents; Headings.  Any table of
contents and the headings and captions hereunder are for convenience only and
shall not affect the interpretation or construction of this Agreement.

 

Section 12.10                     Severability.  The provisions of this
Agreement are intended to be severable.  If for any reason any provision of this
Agreement shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.  Without limiting the
foregoing provisions of this Section 12.10, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Administrative Agent, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

Section 12.11                     Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument, and any party hereto may execute this Agreement by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 12.12                     Integration.  The Loan Documents, the Fee
Letter and Supplemental Fee Letter set forth the entire agreement among the
parties hereto relating to the transactions contemplated thereby and supersede
any prior oral or written statements or agreements with respect to such
transactions.

 

Section 12.13                     Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the Laws of the
State of New York (without giving effect to New York’s principles of conflicts
of Laws).

 

Section 12.14                     Waivers.  In connection with the obligations
and liabilities as aforesaid, Borrower hereby waives (1) promptness and
diligence; (2) notice of any actions taken by any Bank Party under this
Agreement, any other Loan Document or any other agreement or instrument relating
thereto except to the extent otherwise provided herein; (3) all other notices,
demands and protests, and all other formalities of every kind in connection with
the enforcement of the Obligations, the omission of or delay in which, but for
the provisions of this Section, might constitute grounds for relieving Borrower
of its obligations hereunder; (4) any requirement that any Bank Party protect,
secure, perfect or insure any Lien on any collateral or exhaust any right or
take any action against Borrower or any other Person or any collateral; (5) any
right or claim of right to cause a marshalling of the assets of Borrower; and
(6) all rights of subrogation or contribution, whether arising by contract or
operation of law (including, without limitation,

 

68

--------------------------------------------------------------------------------


 

any such right arising under the Federal Bankruptcy Code) or otherwise by reason
of payment by Borrower, either jointly or severally, pursuant to this Agreement
or other Loan Documents.

 

Section 12.15                     Jurisdiction; Immunities.  Borrower,
Administrative Agent and each Bank hereby irrevocably submit to the jurisdiction
of any New York State or United States Federal court sitting in New York County
over any action or proceeding arising out of or relating to this Agreement, the
Notes or any other Loan Document.  Borrower, Administrative Agent, and each Bank
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York State or United States Federal court. 
Borrower, Administrative Agent, and each Bank irrevocably consent to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to Borrower, Administrative Agent or each Bank, as the case may
be, at the addresses specified herein.  Borrower, Administrative Agent and each
Bank agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Borrower, Administrative Agent and each
Bank further waive any objection to venue in the State of New York and any
objection to an action or proceeding in the State of New York on the basis of
forum non conveniens.  Borrower, Administrative Agent and each Bank agree that
any action or proceeding brought against Borrower, Administrative Agent or any
Bank, as the case may be, shall be brought only in a New York State court
sitting in New York County or a United States Federal court sitting in New York
County, to the extent permitted or not expressly prohibited by applicable Law.

 

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by Law.

 

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

 

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY
MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOANS.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 12.16                     [Reserved].

 

Section 12.17                     [Reserved].

 

69

--------------------------------------------------------------------------------


 

Section 12.18                     USA Patriot Act.

 

(a)                                 Each Bank hereby notifies Borrower that,
from time to time, pursuant to the requirements of the USA Patriot Act
(Title III of Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Bank to identify Borrower in accordance with
the Act.

 

(b)                                 In order for Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act, prior to any Bank that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, Administrative Agent may request, and such Bank
shall provide to Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
Administrative Agent to comply with federal law.

 

Section 12.19                     [Reserved].

 

Section 12.20                     Treatment of Certain Information;
Confidentiality.  Each of Administrative Agent and the Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives in connection with the transactions
contemplated by this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Assignee
of or Participant in, or any prospective Assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Bank or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower.  For purposes of this Section, “Information” means
all information received from Borrower or any Consolidated Business relating to
Borrower or any Consolidated Business or any of their respective businesses,
other than any such information that is available to Administrative Agent or any
Bank on a nonconfidential basis prior to disclosure by Borrower or any
Consolidated Business, provided that, in the case of information received from
Borrower or any Consolidated Business after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same

 

70

--------------------------------------------------------------------------------


 

degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of Administrative Agent and the Banks acknowledges that (a) the Information
may include material non-public information concerning Borrower or a
Consolidated Business, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

AVALONBAY COMMUNITIES, INC.

 

as Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

Joanne M. Lockridge

 

Title:

Senior Vice President — Finance

 

 

 

 

Address for Notices:

 

 

 

1499 Post Road, 2nd Floor

 

Fairfield, CT 06824

 

 

 

 

Attention:

Joanne M. Lockridge, Senior Vice President — Finance

 

 

 

 

Telephone:

(203) 319-4926

 

Telecopy:

(203) 926-2355

 

 

 

 

Taxpayer Identification Number: 77-0404318

 

 

 

Address of principal place of business, if different than above:

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent and a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, National Association

 

10 South Wacker Drive, 32nd floor

 

Chicago, IL 60606

 

 

 

 

Attention:

Sam Supple

 

 

 

 

Telephone:

(312) 269-4817

 

Telecopy:

(312) 782-0969

 

 

 

 

With a copy to:

 

 

 

Wells Fargo Bank, National Association

 

608 2nd Avenue South, 11th Floor

 

Minneapolis, MN 55402

 

 

 

 

Attention:

Teresa Mager

 

 

 

 

Telephone:

(612) 667-4507

 

Telecopy:

(877) 410-5027

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Syndication Agent and a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

PNC Bank, National Association

 

500 First Avenue

 

Mail Stop:  P7-PFFC-04-Z

 

Pittsburgh, PA 15219

 

 

 

 

Attention:

Erin Loutzenhiser

 

 

 

 

Telephone:

(412) 768-2845

 

Telecopy:

(412) 768-5754

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

METROPOLITAN LIFE INSURANCE COMPANY SA729

 

METLIFE REINSURANCE COMPANY OF SOUTH CAROLINA

 

METROPOLITAN TOWER LIFE INSURANCE COMPANY

 

each as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

Metropolitan Life Insurance Company

 

10 Park Ave.

 

PO Box 1902

 

Morristown, NJ 07962

 

 

 

 

Attention:

Matthew McInerny

 

 

 

 

Telephone:

(973) 355-4033

 

Telecopy:

(973) 355-4230

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

The Prudential Insurance Company of America

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

(   )    -

 

Telecopy:

(   )    -

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

Branch Banking and Trust Company

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

(   )    -

 

Telecopy:

(   )    -

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

Capital One, National Association

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

(   )    -

 

Telecopy:

(   )    -

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

SunTrust Bank

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

(   )    -

 

Telecopy:

(   )    -

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Term A-1 Loan Commitments

 

Lender

 

Commitment

 

Wells Fargo Bank, National Association

 

$

53,009,709

 

PNC Bank, National Association

 

53,009,709

 

Metropolitan Life Insurance Company

 

14,000,000

 

Metropolitan Life Insurance Company SA729

 

8,000,000

 

Metlife Reinsurance Company of South Carolina

 

25,000,000

 

Metropolitan Tower Life Insurance Company

 

3,000,000

 

The Prudential Insurance Company of America

 

44,000,000

 

Branch Banking and Trust Company

 

16,660,194

 

Capital One, National Association

 

16,660,194

 

SunTrust Bank

 

16,660,194

 

Total

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Term A-2 Loan Commitments

 

Lender

 

Commitment

 

Wells Fargo Bank, National Association

 

$

16,990,291

 

PNC Bank, National Association

 

16,990,291

 

Branch Banking and Trust Company

 

5,339,806

 

Capital One, National Association

 

5,339,806

 

SunTrust Bank

 

5,339,806

 

Total

 

$

50,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTE

 

$                  

New York, New York

 

 

 

March [    ], 2014

 

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of                        or
its successors or assigns (collectively, the “Bank”), at the principal office of
Wells Fargo Bank, National Association (“Administrative Agent”) located at 608
2nd Avenue South, 11th Floor, Minneapolis, MN 55402, for the account of the
Applicable Lending Office of the Bank, the principal sum of                 
Dollars ($                        ), or if less, the amount loaned by the Bank
under its Loan to Borrower pursuant to the Loan Agreement (as defined below) and
actually outstanding, in lawful money of the United States and in immediately
available funds, in accordance with the terms set forth in the Loan Agreement. 
Borrower also promises to pay interest on the unpaid principal balance hereof,
for the period such balance is outstanding, in like money, at said office for
the account of said Applicable Lending Office, at the time and at a rate per
annum as provided in the Loan Agreement.  Any amount of principal hereof which
is not paid when due, whether at stated maturity, by acceleration, or otherwise,
shall bear interest from the date when due until said principal amount is paid
in full, payable on demand, at the rate set forth in the Loan Agreement.

 

The date and amount of each advance of the Loan made by the Bank to Borrower
under the Loan Agreement referred to below, and each payment of said Loan, shall
be recorded by the Bank on its books and, prior to any transfer of this Note
(or, at the discretion of the Bank, at any other time), may be endorsed by the
Bank on the schedule attached hereto and any continuation thereof.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
March [    ], 2014 (as the same may be amended from time to time, the “Loan
Agreement”) among Borrower, the Banks named therein (including the Bank) and
Administrative Agent, as administrative agent for the Banks.  All of the terms,
conditions and provisions of the Loan Agreement are hereby incorporated by
reference.  All capitalized terms used herein and not defined herein shall have
the meanings given to them in the Loan Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against Borrower’s Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.  This Note shall be governed by, and construed and enforced
in accordance with, the Laws of the State of New York, provided that, as to the
maximum lawful rate of interest which may be charged or

 

--------------------------------------------------------------------------------


 

collected, if the Laws applicable to the Bank permit it to charge or collect a
higher rate than the Laws of the State of New York, then such Law applicable to
the Bank shall apply to the Bank under this Note.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loan

 

Amount of
Principal Paid or
Prepaid

 

Balance of
Principal
Unpaid

 

Notation Made
By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------